                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

                                                             CASE NO. 1:19-mc - 91049-WGY
In Re: Chief Jurist for Justice ILYA LIVIZ SR. D.L.D.,   )
Chief Jurist for Justice of,                             )
NATIONAL ACADEMY FOR JURISTS                             )

                                  APPENDIX
                              ("App. 1, to App. 112")
                         "WE THE PEOPLE FOR JUSTICE"

04/09/2019 SJC Rule 2:23 Appeal and Motion for Stay              .     .     Appx. 2

04/09/2019 Formal Answer and Appeal              .       .       .     .     Appx. 3

04/02/2019 Letter from Bar Counsel .             .       .       .     .     Appx. 13

04/02/2019 Order of Administrative Suspension            .       .     .     Appx. 14

04/01/2019 Liviz Verified Consolidated Motion to Strike .              .     Appx. 19

04/01/2019 Notice of Entry of Bar Docket Case            .       .     .     Appx. 25

04/01/2019 Letter from Bar Counsel with Petition & Affidavit                 Appx. 27

03/18/2019 Letter from Bar Counsel .             .       .       .     .     Appx. 31

02/20/2019 Letter of Requests from Bar Counsel           .       .     .     Appx. 31

01/29/2019 Letter from Deputy Clerk of Federal District Court .              Appx. 34

01/24/2019 Order on Motions by D.J. Sorokin              .       .     .     Appx. 35

01/22/2019 Transcript of Hearing Before D.J. Sorokin             .     .     Appx. 43
                                                                          RECEIVED
                                                                               APR OB 2019
                       COMMONWEALTH OF MASSACHUSETTS                           MAURA S. DOYLE CLERK
                           SUPREME JUDICIAL COURT                          OF THE SUPREME JUDICIAL COURT
                                                                                FOR S~IFFOLK COUNTY

SUFFOLK, SS.                                               SUPREME JUDICIAL COURT
                                                           FOR SUFFOLK COUNTY
                                                           No. BD-2019-036

                IN RE: CHIEF JURIST FOR JUSTICE ILYA LIVIZ, D.L.D.

       EMERGENCY APPEAL PURSUANT TO S.J.C. RULE 2:23(A) WITH
  MOTION TO EXPEDITE AND STAY ADMINISTRATIVE SUSPENSION PENDING
      APPEAL AND PURSUANT TO SJ.C. RULE 2:23(b), MAKE COPIES AT
 COMMONWEALTH'S EXPENSE WITH ACCOMPANYING AFFIDAVIT OF INDIGENCY

    1. Chief Jurist For Justicellya Liviz D.L.D. ("Liviz") ofNational Academy For Jurists
       ("NAFJ"), hereby moves this honorable court pursuant to EXPEDITE and pursuant to
       S.J.C. Rule 2:23(b), make copies at Commonwealth's Expense, and other relief that is
       just. ·Attached herewith is Liviz's Affidavit of Indigency in support thereof

    2. Liviz further moves this honomblecourt to EXPEDITE and consider staying the SJC
       Suffolk County pending decision ofthe full court; and in support thereof, attached
       herewith is Liviz's "Official Answer From National Academy For Jurists With Notice Of
       Appeal To The .supreme Court Of The United States With Novel Presentment Of First
       Impression Silent Form Of Communication Good vs. Epic vs. Legendary Rating
       Systemlf, relying upon the "silence is golden". (PROGRESSIVE JACKPOT) •.

    3. Self-assembled record is included herewith for immediate review.

                                     Respectfully submitted pro se,



                                     Chi~;t;~ustice              nya Liviz D.L.D.
                                        NATIONAL ACADEMY FOR JURISTS
                                        JuristsjorJustice within U.S. Court
                                      . Advocates for Civil Rights & Civil Liberties
   Dated: 04/09/2019                    200 Central St. No.1, Lowell, MA 01852
                                        www.NAFJ.US - www.Liviz.com
                                        ilya.liviz@gmail.com - (978) 606-5326
                                        NAPJ. Bar No. 0001 - 1st. Cir. Bar. no. 1183775
                                  CERTIFICATE OF SERVICE
.I hereby certify that this document filed through the electronic system with the SJC and
 additional copies; ifnecessary, should be produced by the government based on indigency status.

Dated: 04/09/2019                            lsI ilya liviz
                                            Chief Jurist For Justice llya Liviz DL.D.



  Appx. 2 of 112
                COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                       SUPREME JUDICIAL COURT
                                                   FOR SUFFOLK COUNTY
                                                   No. BD-2019-036

           IN RE: CHIEF JURIST FOR JUSTICE ILYA LIVIZ, D.L.D.

OFFICIAL ANSWER FROM NATIONAL ACADEMY FOR JURISTS WITH NOTICE
OF APPEAL TO THE SUPREME COURT OF THE UNITED STATES WITH NOVEL
PRESENTMENT OF FIRST IMPRESSION SILENT FORM OF COMMUNICATION
            GOOD vs. EPIC vs. LEGENDARY RATING SYSTEM


                              ‫לעולם לא עוד‬
                  "For Life, Liberty, and Pursuit of Happiness!"
                           Chief Jurist Ilya Liviz D.L.D.
                   NATIONAL ACADEMY FOR JURISTS
                      Jurists for Justice within the Judiciary
                     Civil Rights & Civil Liberties Advocacy
                   200 Central Street, No.1, Lowell, MA 01852
                        www.NAFJ.US - www.Liviz.com
                     ilya.liviz@gmail.com - (978) 606-5326
                 NAFJ. Bar No. 0001 - 1st. Cir. Bar. no. 1183775

                    WE THE PEOPLE - FOR LIBERTY!




                          Jurist for Justice

Appx. 3 of 112
                                         creators of
                      NATIONAL ACADEMY FOR JURISTS 1
                    Jurists for Justice specializing in preservation of
                 Civil Rights & Civil Liberties within the U.S. judiciary

                                           with
                         JURISTS FOR JUSTICE PLEDGE
      “I pledge allegiance to the Flag of the United States of America, and to the
    Republic for which it stands, one Nation under God, indivisible, with liberty and
                                    justice for all.”2

                               FOR THE PEOPLE SUBMISSION
                             for Justice & Liberty that is Equal for all
                          Civil Rights in association with Civil Liberties
                       non-profit National Academy For Jurists production
                 written by Chief Jurist Ilya Liviz D.L.D. inspired by True Events
                presented in U.S. District Court for the District of Massachusetts
               pursuant to law of United States Congress and the U.S. Constitution
       guaranteed by Arts. I, § 8 & IV, §§ I & II and Amends. I, III, IV, V, IX & XIV, § I
              authorized by 49 U.S.C. Title 49 et seq. enforced by 42 U.S.C. § 1983
                  in accordance with Fed. R. Civ. Pro. and Jurist’s Core Values
                          amended April 9th in the year 2019 of our Lord.
                                           www.NAFJ.US




                          The Content of This Complaint Has Not Been Evaluated Pursuant to

    USA                    Fed. R. Civ. Pro. Rule 12(b)(6); Viewer Discretion Is Advised - For
                           Reading Understanding and Comprehension, It Is Recommended The
                           Audience Attain Graduate Level Education or Street Equivalent!
Identification of minors/juveniles and other information warranting redacted as
necessary pursuant to Local CM/ECF Adm. Pro. R. N. (1-5), & S., and Fed. R. Civ.
P. 5.2, Fed. R. Crim. P. 49.1, and the E-Government Act of 2002, personal
identifiers (PID) will be either fully or partially redacted unless they are already
known to the public. Approved for public reproduction by www.NAFJ.US




1
  Private authority conferring to jurists a De Lex Doctorate ("D.L.D.") honorary degree; held by
Jurists for Justice, with commitment to Justice Core Values. See www.NAFJ.US
2
  See 4 U.S.C., § 4.



Appx. 4 of 112
                             FIRST AMENDMENT EXORDIUM
             (Preserving fundamental right of "freedom of speech" by exercising it.) 3

 "We the People of the United States, in Order to form a more perfect Union, establish Justice,
insure domestic Tranquility, provide for the common defense, promote the general Welfare, and
   secure the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this
        Constitution for the United States of America." See U.S. Constitution Preamble.


                                  DIVERSITY IS BEAUTIFUL




                               PRIVATE SPACE FOR PRAYER

"Dear friends, let us love one another, for love comes from God. Everyone who loves has been
born of God and knows God. Whoever does not love does not know God, because God is love."
See 1 John 4:7-8 (NIV)



                                         - In God We Trust -




3
  See art. 48, The Initiative, II, § 2, at ¶ 3, "[n]o proposition inconsistent with any one of the
following rights of the individual, as at present declared in the declaration of rights, shall be the
subject of an initiative or referendum petition ... freedom of speech ...")



Appx. 5 of 112
                 PATRIOT'S SPOTLIGHT



          United We Stand - Divided We Fall




              - In God We Trust -




Appx. 6 of 112
          OFFICIAL ANSWER FROM NATIONAL ACADEMY FOR JURISTS

       Chief Jurist For Justice Ilya Liviz D.L.D. ("Liviz"), hereby restates that he is in full
compliance, and this deprivation of constitutional rights shocks the consciousness; it can and
should be easily fixed by Ordering the Administrative Suspension Null & Void Nunc Pro Tunc.

                                       I. BACKGROUND

   1. On 02/20/2019 Assistant Bar Counsel Susan Strauss Weisberg ("Bar Counsel") by her
      letter, inter alia, requested production of answer and proof; "... failure to respond without
      good cause may constitute misconduct warranting appropriate discipline or
      administrative suspension under S.J.C. Rule 4:01, § 3." See Add. 21, at ¶ 2.

   2. On 03/18/2019 Bar Counsel again demanded compliance and restated; "[a] failure to
      reply to bar counsel's requests for information is misconduct and may result in discipline
      under S.J.C. Rule 4:01, § 3. You may also be required to pay for costs incurred as a result
      of your failure to respond. See S.J.C. Rule 4:01, § 23." See Add. 20, at ¶ 2.

   3. Bar Counsel also stated that; "[y]ou ten days from the date of this letter, or until March
      28, 2019, to provide a complete response with all specified informant and records". See
      id. at ¶ 3.

   4. On 04/01/2019 Bar Counsel files her Petition for Administrative Suspension pursuant to
      S.J.C. Rule 4:01, § 3(2), for immediate administrative suspension (Add. 18, at ¶ 1),
      supported by her Affidavit, inter alia, she "... affirm that the allegations in the petition are
      true to the best of my knowledge and belief". See Add. 19, in no. 2.

   5. On 04/01/2019 Liviz responded by way of Verified Consolidated: 1) Motion to Strike; 2)
      Motion to Dismiss or Motion for Summary Judgment; Motion for Legal Fees Pursuant to
      M.G. L. c. 231, § 6F. See Add. 8, at Title.

   6. Liviz also clearly stated, inter alia; "[t]his is NOT TRUE and is a BLATANT LIE, and I
      am here to set the record straight; I Ilya Liviz, as Officer of This Court, and Jurist for
      Justice that swore to tell the truth, DID COMPLY, and DID PROVIDE AN ANSWER,
      and my answer was provided in a form of SILENCE. (BOOM SHAKALAKA.)". See
      Add. 12, in ¶ 1.

   7. But most importantly, Liviz exercised his right to a jury trial; "[i]f an answer is needed,
      which it is not, I hereby formally deny, and demand a Jury Trial before my peers
      pursuant to arts. 12, & 15, and The Initiative II., § 2, at ¶ 3." See Add. 19, at 4).

   8. On 04/02/2019 Chief Justice Ralph D. Grants "C.J. Gants", pursuant to (his rule)
      Supreme Judicial Court Rule 4:01, § 3(2), ordered (judged by person making the rule)
      for; "Ilya Liviz [be] administratively suspended from the practice of law in the
      Commonwealth effective immediately upon the entry of this Order,". See Add. 3, at no.
      1.




Appx. 7 of 112
 9. At the time of the order issued by C.J. Gants, there were, ongoing matters between Liviz,
    C.J. Gants and SJC. See e.g. Liviz Sr. v. Gants et al, Case no. 1:19-cv-10462-RGS, at
    Doc. 7, Order Dismissing Case (D. Mass. Apr. 8, 2019). See also, Liviz v. Gants, Case
    no. 1:19-cv-10644-RGS, at Doc. 8, Order Dismissing Case (D. Mass. Apr. 8, 2019)

                                 II. FULL COMPLIANCE

 10. The entire petition and C.J. Gant's order is based on a single alleged infirmity; Bar
     Counsel claimed Liviz failed to answer her requests. See Nos. 4 & 8 supra.

 11. Because Liviz claims that he did respond (no.6 supra) the only explanation is the C.J.
     Gants did not accept Liviz's "silent" response (ibid.) as an adequate form of response, and
     moreover ruled on the matter sua sponte without a hearing ex parte. See No. 8 supra.

 12. In same fashion, C.J. Gants did not allow a fact finder (No. 7 supra) decide as to whether
     silence communication is a valid form of communication; transforming it into a ruling of
     law.

 13. Not only is silent communication a form of communication, Chief Jurist for Justice Ilya
     Liviz D.L.D. helps to differentiate between Epic & Legendary form of silent
     communication; to better explain, I call on the people's militia! (BOOM SHAKALAKA).

        III. EPIC VS. LEGENDARY FORM OF SILENT COMMUNICATION

           THE LAST OF THE JURIST FOR JUSTICE - "EPIC SILENCE"




 14. From the picture supra it is clear, just as I have stated previously silence is a great form
     of communication. We can see The Last of The Jurist For Justice supra displaying
     "silence" by motion; there is no need for words to get a sense that he is coming for you.




Appx. 8 of 112
             JURIST DIRTY HARRY FOR JUSTICE- "EPIC SILENCE"




 15. Moreover, time and time again, it is not what you say, but how you say it, exampli gratia,
     the words "make my day", do not have even close to an effect that the moment of silence
     has thereafter.

 16. Another point to make, is that the tool or weapon in the pictorial renditions are not
     important for the communication of the "silent" message, exampli gratia, the gun held by
     Jurist Dirty Harry for Justice supra, nor the assault rifle held by Jurist Scar Father For
     Justice infra, adds or takes away the "strength" of the message, id est, the "silent"
     message is dependent by the individual that is communicating.

            JURIST SCAR FATHER FOR JUSTICE- "EPIC SILENCE"




 17. Jurist Scar Father For Justice presents a strong message that radiates volume without
     using any sound, id est, speaks volume without speaking. (Boom Shakalaka.)




Appx. 9 of 112
                   JURIST TERMINATOR FOR JUSTICE- "EPIC SILENCE"




    18. While the aforementioned message resonates volume, there are ways to make the same
        message more accurate by regulating the intensity of "silence" within the "silent"
        message, exampli gratia, Jurist Terminator For Justice is communicating even more
        "silent" message that comes with a feeling of accuracy.

    19. It is interesting that silent messages are not only limited to people; effective "silent"
        communication can be used by relying on inanimate mediums, exampli gratia,
        communication by a nicely cut watermelon, half cut, versus a cut-out, as seen in the Viva
        La Vida, rendition infra painted by Jurist Frida Kahlo for Justice pursuant to Naive Art
        (Primitivism) Art Style that presents "silent" messages best through simplification and
        back to basics form of communication. 4
                                             "GOOD SILENCE"




4
 See Frida Kaholo, Viva la Vida, Watermelons, still life on oil medium (1954). See also
https://www.wikiart.org/en/frida-kahlo/viva-la-vida-watermelons



Appx. 10 of 112
   20. Some messages can be so powerful, they can silence their audience through exercise of
       "silent" communication use only. See RBG infra.

                              "LEGENDARY SILENCE"




   21. As the old but wise say; "silence is golden". (PROGRESSIVE JACKPOT).

                                     Respectfully submitted pro se,


                                     ___________________________
                                     Chief Jurist For Justice Ilya Liviz D.L.D.
                                     NATIONAL ACADEMY FOR JURISTS
                                     Jurists for Justice within U.S. Court
                                     Advocates for Civil Rights & Civil Liberties
 Dated: 04/09/2019                   200 Central St. No. 1, Lowell, MA 01852
                                     www.NAFJ.US - www.Liviz.com
                                     ilya.liviz@gmail.com - (978) 606-5326
                                     NAFJ. Bar No. 0001 - 1st. Cir. Bar. no. 1183775

                               CERTIFICATE OF SERVICE

I hereby certify that this document filed through the electronic system with the SJC and
additional copies, if necessary, should be produced by the government based on indigency status.

Dated: 04/09/2019                            /s/ ilya liviz
                                            Chief Jurist For Justice Ilya Liviz D.L.D.




Appx. 11 of 112
                   COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                      SUPREME JUDICIAL COURT
                                                  FOR SUFFOLK COUNTY
                                                  No. BD-2019-036

IN RE: THE MATTER OF CHIEF JURIST FOR JUSTICE ILYA LIVIZ SR. D.L.D.
                     (misnomer by Bar Counsel corrected)
                               ADDENDUM
                           ("App. 1, to App. 101")
                      "WE THE PEOPLE FOR JUSTICE"


04/02/2019 Letter from Bar Counsel .       .      .     .       .   Add. 2

04/02/2019 Order of Administrative Suspension     .     .       .   Add. 3

04/01/2019 Liviz Verified Consolidated Motion to Strike .       .   Add. 8

04/01/2019 Notice of Entry of Bar Docket Case     .     .       .   Add. 14

04/01/2019 Letter from Bark Counsel with Petition & Affidavit       Add. 16

03/18/2019 Letter from Bar Counsel .       .      .     .       .   Add. 20

02/20/2019 Letter of Requests from Bar Counsel    .     .       .   Add. 21

01/29/2019 Letter from Deputy Clerk of Federal District Court .     Add. 23

01/24/2019 Order on Motions by D.J. Sorokin       .     .       .   Add. 24

01/22/2019 Transcript of Hearing Before D.J. Sorokin    .       .   Add. 32




Appx. 12 of 112
                          OFFICE OF THE BAR COUNSEL
              BOARD OF BAR OVERSEERS OF THE SUPREME JUDICIAL COURT
                                    99 High Street
                             Boston, Massachusetts 02110
                                   (617) 728-8750
                                 Fax: (617) 482-2992
                                  www.massbbo.org

DOROTHY ANDERSON
ACTING BAR COUNSEL


                                                 April 2, 2019


PERSONAL AND CONFIDENTIAL

Ilya Liviz
Liviz Law Office
200 Central Street
Lowell, MA 01852
RE:     SJC No. BD-2019-036
        BBO File No. C2-19-00257621 (Bar Counsel)
Dear Mr. Liviz:
       Enclosed is a copy of an order, entered by the Supreme Judicial Court on April 2, 2019
for your administrative suspension from the practice of law in the Commonwealth, effective
immediately. Under the order, you must forthwith terminate all practice in the Commonwealth
pursuant to paragraph 1 of the order and S.J.C. Rule 4:01, §§ (3) and 17(4). You must not
resume practice until you fulfill the requirements of Rule 4:01, § 3, and the Court enters an order
for your reinstatement.
       If you are not reinstated to practice within 30 days of the date of the suspension order,
you will then become subject to the requirements of paragraphs 2 through 4 and the remaining
provisions of S.J.C. Rule 4;01, § 17. In that event, you will be required, among other things, to
give notice of your suspension to all clients, courts, and opposing counsel; withdraw all
appearances and resign all fiduciary appointments; close all trust accounts and effect the proper
disposition of all trust funds with which you are entrusted; and file an affidavit of compliance
with required schedules and documentation.
        Please let me know at once if you any questions about the suspension order or this letter.


                                                  Very truly yours,

                                                                      /

                                                   SusántrusWdisbêI
                                                   Assistant Bar Counsel
SSW/jb
Enclosure
By certified mail, return receipt requested, #7018 0360 0000 7912 6288
Copies first class mail and e-mail: ilya.liviz@gmail.com




Appx. 13 of 112
                      COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS,                             SUPREME JUDICIAL COURT
                                         FOR SUFFOLK COUNTY
                                         NO: BD-2019-036




                            IN RE: Ilya Liviz




               ORDER OF IMMEDIATE ADMINISTRATIVE SUSPENSION



      This matter came before the Court, Gants, C.J., on a Petition

for Administrative Suspension and affidavit filed by Bar Counsel
•

 pursuant to Supreme Judicial Court Rule 4:01, § 3(2). Upon

 consideration thereof, it is ORDERED that:

      1.   Ilya Liviz is administratively suspended from the practice

 of law in the Commonwealth effective immediately upon the entry of

 this Order, and, in accordance with Supreme Judicial Court Rule 4:01,

 § 17(4), the Board of Bar Overseers shall promptly transmit a copy of

 this Order of Administrative Suspension to the clerk of each court in

,the Commonwealth, state and federal, in which it has reason to

 believe the lawyer has been engaged in practice.

      If Ilya Liviz is not reinstated within thirty days of the date

 of entry of this Order, it is hereby FURTHER ORDERED that:

      2.   The lawyer shall forthwith at the expiration of the thirty

 days:

           a) file a notice of withdrawal as of the effective date of

                                                                                 RECEIVEC
                                                                           4/2/2019 9:18 All

Appx. 14 of 112
                                                                    MAURA S. DOYLE, CLEM
                                                                  SUPREME JUDICIAL COUR'
                                                                   THE COUNTY OF SUFFOU
  the administrative suspension with every court, agency, or

  tribunal before which a matter is pending, together with a copy

  of the notices sent pursuant to paragraphs 2(c) and 2(d) of this

  Order, the client's or clients' place of residence, and the case

  caption and docket number of the client's or clients'

  proceedings;

       b) resign as of the effective date of the administrative

  suspension all appointments as guardian, executor,

  administrator, trustee, attorney-in-fact, or other fiduciary,

  attaching to the resignation a copy of the notices sent to the

  wards, heirs, or beneficiaries pursuant to paragraphs 2(c) and

  2(d) of this Order, the place of residence of the wards, heirs,

  or beneficiaries, and the case caption and docket number of the

  proceedings, if any;

       c).provide notice to all clients and to all wards, heirs,
  and beneficiaries that the lawyer has been administratively

  suspended; that he is disqualified from acting as a lawyer after

   the effective date of the administrative suspension; and that,

   if not represented by co-counsel, the client, ward, heir, or

   beneficiary should act promptly to substitute another lawyer or

   fiduciary or to seek legal advice elsewhere, calling attention

   to any urgency arising from the circumstances of the case;

        d) provide notice to counsel for all parties (or, in the
   absence of counsel, the parties) in pending matters that the

   lawyer has been administratively suspended and, as a



Appx. 15 of 112
    consequence, is disqualified from acting as a lawyer after the

    effective date of the administrative suspension;

          e)   make available to all clients being represented in

    pending matters any papers or other property to which they are

    entitled, calling attention to any urgency for obtaining the

    papers or other property;

          f) refund any part of any fees paid in advance that have

    not been earned; and

          g)   close every. IOLTA, client, trust, or other fiduciary

     account and properly disburse or otherwise transfer all client

     and fiduciary funds in his possession, custody or control.

All notices required by this paragraph shall be served by certified

mail, return receipt requested,' in a form approved by the Board.

     3.   The lawyer shall file with the Office of the Bar Counsel an

affidavit certifying that the lawyer has fully complied with the

provisions of this Order and with bar disciplinary rule.: Appended

to the affidavit of compliance shall be:

          a)   a copy of each form of notice, the names and addresses

     of the clients, wards, heirs, beneficiaries, attorneys, courts,

     and agencies to which notices were sent, and all return receipts

     or returned mail received up to the date of the affidavit.

     Supplemental affidavits shall be filed covering subsequent

     return receipts and returned mail. Such names and addresses of

     clients shall remain confidential unless otherwise requested in

     writing by the lawyer or ordered by the court;




Appx. 16 of 112
          b) a schedule showing the location, title and account

    number of every bank account designated as an IOLTA, client,

    trust or other fiduciary account and of every account in which

    the lawyer holds or held as of the entry date of this Order any
    •
    client, trust, or other fiduciary funds;

          c) a schedule describing the lawyer's disposition of all

    client and fiduciary funds in the lawyer's possession, custody,

    or control as of the entry date of this Order or thereafter;

          d) such proof of the proper distribution of such funds and

    the closing of such accounts as has been requested by the bar

    counsel, including copies of checks and other instruments;

          e) a list of all other state, federal, and administrative

    jurisdictions to which the lawyer is admitted practice.; and

          f) the residence or other street address where

    communications to the lawyer may thereafter be directed.

The lawyer shall retain copies of all notices sent and Shall maintain

complete records of the steps taken to comply with the notice

requirements of S.J.C. Rule 4:01, § 17.

     4.   • The lawyer shall file with the Clerk of the Supreme

Judicial Court for Suffolk County:

           a) a copy of the affidavit of compliance required by

     paragraph 3 of this Order;




Appx. 17 of 112
           b) a list of all other state, federal, and administrative

    jurisdictions to which the lawyer is admitted to practice; and

           c) the residence or other street address where

    communications to the lawyer may thereaftj be directed.

                            By

                            Assistant Cle



Entered:    April 2, 2019




Appx. 18 of 112
                   COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                       SUPREME JUDICIAL COURT
                                                   FOR SUFFOLK COUNTY
                                                   No. BD-2019-036

IN THE MATTER OF CHIEF JURIST FOR JUSTICE ILYA LIVIZ, D.L.D.
                     (misnomer by Bar Counsel corrected)

VERIFIED CONSOLIDATED: 1) MOTION TO STRIKE; 2) MOTION TO DISMISS OR
MOTION FOR SUMMARY JUDGMENT; 3) MOTION FOR LEGAL FEES PURSUANT
                        TO M.G.L. c. 231, § 6F,


                                ‫לעולם לא עוד‬
                  "For Life, Liberty, and Pursuit of Happiness!"
                           Chief Jurist Ilya Liviz D.L.D.
                   NATIONAL ACADEMY FOR JURISTS
                      Jurists for Justice within the Judiciary
                     Civil Rights & Civil Liberties Advocacy
                   200 Central Street, No.1, Lowell, MA 01852
                 Mass. Bar No. 686409 - 1st. Cir. Bar. no. 1183775
        www.NAFJ.US - www.Liviz.com - ilya.liviz@gmail.com - (978) 606-3632

                      WE THE PEOPLE - FOR LIBERTY!




                            Jurist for Justice

Appx. 19 of 112
                                         creators of
                      NATIONAL ACADEMY FOR JURISTS 1
                    Jurists for Justice specializing in preservation of
                 Civil Rights & Civil Liberties within the U.S. judiciary

                                           with
                         JURISTS FOR JUSTICE PLEDGE
      “I pledge allegiance to the Flag of the United States of America, and to the
    Republic for which it stands, one Nation under God, indivisible, with liberty and
                                    justice for all.”2

                               FOR THE PEOPLE SUBMISSION
                             for Justice & Liberty that is Equal for all
                          Civil Rights in association with Civil Liberties
                       non-profit National Academy For Jurists production
                 written by Chief Jurist Ilya Liviz D.L.D. inspired by True Events
                presented in U.S. District Court for the District of Massachusetts
               pursuant to law of United States Congress and the U.S. Constitution
       guaranteed by Arts. I, § 8 & IV, §§ I & II and Amends. I, III, IV, V, IX & XIV, § I
              authorized by 49 U.S.C. Title 49 et seq. enforced by 42 U.S.C. § 1983
                  in accordance with Fed. R. Civ. Pro. and Jurist’s Core Values
                          amended April 1st in the year 2019 of our Lord.
                                           www.NAFJ.US




                          The Content of This Complaint Has Not Been Evaluated Pursuant to

    USA                    Fed. R. Civ. Pro. Rule 12(b)(6); Viewer Discretion Is Advised - For
                           Reading Understanding and Comprehension, It Is Recommended The
                           Audience Attain Graduate Level Education or Street Equivalent!
Identification of minors/juveniles and other information warranting redacted as
necessary pursuant to Local CM/ECF Adm. Pro. R. N. (1-5), & S., and Fed. R. Civ.
P. 5.2, Fed. R. Crim. P. 49.1, and the E-Government Act of 2002, personal
identifiers (PID) will be either fully or partially redacted unless they are already
known to the public. Approved for public reproduction by www.NAFJ.US



1
  Private authority conferring honorary De Lex Doctorate ("D.L.D."); graduate
degree of a Jurist for Justice, with commitment to jurist's Core Values. See
www.NAFJ.US
2
  See 4 U.S.C., § 4.



Appx. 20 of 112
                               FIRST AMENDMENT EXORDIUM
               (Preserving fundamental right of "freedom of speech" by exercising it.) 3

     "We the People of the United States, in Order to form a more perfect Union, establish Justice,
    insure domestic Tranquility, provide for the common defense, promote the general Welfare, and
       secure the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this
            Constitution for the United States of America." See U.S. Constitution Preamble.


                                   DIVERSITY IS BEAUTIFUL




                                 PRIVATE SPACE FOR PRAYER

"Dear friends, let us love one another, for love comes from God. Everyone who loves has been
born of God and knows God. Whoever does not love does not know God, because God is love."
See 1 John 4:7-8 (NIV)



                                         - In God We Trust -




3
 See art. 48, The Initiative, II, § 2, at ¶ 3, "[n]o proposition inconsistent with any one of the
following rights of the individual, as at present declared in the declaration of rights, shall be the
subject of an initiative or referendum petition ... freedom of speech ...")



Appx. 21 of 112
                 PATRIOT'S SPOTLIGHT



          United We Stand - Divided We Fall




              - In God We Trust -




Appx. 22 of 112
VERIFIED CONSOLIDATED: 1) MOTION TO STRIKE; 2) MOTION TO DISMISS OR
MOTION FOR SUMMARY JUDGMENT; 3) MOTION FOR LEGAL FEES PURSUANT
                        TO M.G.L. c. 231, § 6F,

         Chief Jurist For Justice Ilya Liviz D.L.D. ("Liviz" or "JFJ"), hereby moves this
Honorable Court to Dismiss this Complaint for the following reasons:
         I, Ilya Liviz, hereby respectfully call Bar Counsel Susan Strauss Weisberg a LIAR.
Specifically, she has submitted misrepresentations under oath as followed; "... that the
respondent was afforded a reasonable period of time for compliance with the requests for
information and has failed to comply." See Affidavit of Susan Strauss Weisberg, in no. 2. This
is NOT TRUE and is a BLATANT LIE, and I am here to set the record straight; I Ilya Liviz, as
Officer of This Court, and Jurist for Justice that swore to tell the truth, DID COMPLY, and DID
PROVIDE AN ANSWER, and my answer was provided in a form of SILENCE. (BOOM
SHAKALAKA.) I am an American exercising my rights secured by the beautiful U.S.
Constitution; "... defendant's silence in face of all questioning, including booking questions, was
sufficient to invoke right to remain silent ..." See Commonwealth v. Sicari, 434 Mass. 732, at
[***32] (2001). (Internally referenced citation omitted.) In fact, had I said something, I would
have to cure my waiver to remain silent by stating that I would like to exercise my right, id est,
the best way to exercise it, is to never waive it and remain silent from the beginning (avoids
having to figure out whether the right was initially waived or not). See Commonwealth v. Selby,
420 Mass. 656, at HN3; " If a defendant who has initially waived his right to remain silent
wishes later to cut off questioning, he must 'indicate in [some] manner' that he is invoking the
right he previously waived." (Quoted citation omitted.)
         As a reminder, pursuant to this courts precedent; "[e]ach case must be decided on its own
merits, and every offending attorney must receive the disposition most appropriate in the
circumstances." See Matter of the Discipline of an Attorney, 392 Mass. 827, 837 (1984).
         Moreover, pursuant to the United States Supreme Court's interpretation of the 5th
Amendment of the U.S. Constitution, the supreme law of the land, it has been held an attorney
may not be disciplined solely for asserting a Fifth Amendment privilege. See Spevack v. Klein,
385 U.S. 511 (1967). However, because disciplinary proceedings are civil rather than criminal in
nature, an adverse inference may be drawn from the respondent's refusal to answer questions that
might tend to incriminate him. See e.g.; Matter of Boxer, 14 Mass. Att'y Disc. R. 74, 79 (1998)
(board memorandum); Custody of Two Minors, 396 Mass. 610, 616 (1986) (re civil and
administrative proceedings generally). Hazard and Beard, A Lawyer's Privilege Against Self-
Incrimination In Professional Disciplinary Proceedings, 96 Yale L.J. 1060 (1987).
         Of note, because it is my position that I have done no wrong, and there is no fiduciary
relationship between myself and the bar counsel, my silence cannot form the basis of an
estoppel; "[s]ilence will give rise to an estoppel only when there is a duty to speak or act." See
Moran v. Gala, 13 LCR 7, at last ¶ (2005) (Referencing citation omitted.)
         Finally, because the Bar Counsel's entire petition is completely devoid of any allegation
of what was being investigated, if anything, and it is limited only to my right to exercise my
fifth, the negative inference, if any, is made only as to my right to exercise the fifth (the only
allegation that can be inferred from the four corners of the petition), id est, this is a frivolous
petition with nothing to consider beside the fact that my right to privacy, peace and quiet has
been attacked by an agent of the government, inter alia, completely baseless complaint that




Appx. 23 of 112
warrants legal feels pursuant to M.G.L. c. 231, § 6F, which is promulgated to deter fillings such
as this.
WHEREFORE, I humbly move this honorable court to:
1) Strike All or Part of the Affidavit/Petition/Notice
2) Dismiss the Petition
3) Based on the specialized nature of the pleading, and the emotional torture it puts on an
individual, that is analogous to an assault, ALLOW my request for $2,500 payment.
4) Other relief this court deems fair and just.

If an answer is needed, which it is not, I hereby formally deny, and demand a Jury Trial before
my peers pursuant to arts. 12, & 15, and The Initiative II., § 2, at ¶ 3.

The aforementioned is true, accurate and correct, to the best of my knowledge, recollection, and
interpretation. Signed under pains and penalty of perjury on this Thirteenth day of April 1st, in
the year of 2019 of our Lord.

__________________________
Chief Jurist For Justice Ilya Liviz D.L.D.

                                      Respectfully submitted,

                                      ___________________________
                                      Chief Jurist For Justice Ilya Liviz D.L.D.
                                      NATIONAL ACADEMY FOR JURISTS
                                      Jurists for Justice within U.S. Court
                                      Advocates for Civil Rights & Civil Liberties
 Dated: 04/01/2019                    200 Central Street, Lowell, MA 01852
                                      www.NAFJ.US - www.Liviz.com
                                      ilya.liviz@gmail.com - (978) 606-3632
                                      Mass. Bar No. 686409 - 1st. Cir. Bar. no. 1183775


                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the electronic system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing, and a courtesy email
will be sent to the bar counsel.

Dated: 04/01/2019                              /s/ ilya liviz
                                              Chief Jurist For Justice Ilya Liviz D.L.D.
                                              NATIONAL ACADEMY FOR JURISTS
                                              Advocating for Civil Rights & Civil Liberties




Appx. 24 of 112
                                 RECEIVED

Appx. 25 of 112
                          4/1/2019 12:17 PM
                    MAURA S. DOYLE, CLERK
                  SUPREME JUDICIAL COURT
                   THE COUNTY OF SUFFOLK
Appx. 26 of 112
                         OFFICE OF THE BAR COUNSEL
              BOARD OF BAR OVERSEERS OF THE SUPREME JUDICIAL COURT
                                    99 High Street
                             Boston, Massachusetts 02110
                                   (617) 728-8750
                                 Fax: (617) 482-2992
                                  www.massbbo.org

DOROTHY ANDERSON
ACTING BAR COUNSEL




                                                April 1, 2019


PERSONAL AND CONFIDENTIAL

Ilya Liviz, Esq.
Liviz Law Office
200 Central Street
Lowell, MA 01852
RE:      BBO File No. C2-19-00257621 (Bar Counsel)
Dear Mr. Liviz:
        Enclosed please find a copy of bar counsel's petition for administrative suspension with
affidavit. The original papers were filed today electronically in the Supreme Judicial Court for
Suffolk County.


                                                  Very truly yours,



                                                  Susan trauss Wèisberg
                                                  Assistant Bar Counsel
 SSW/jb
 Enclosures
  (by first class mail and e-mail: ilya.liviz@gmail.com)




Appx. 27 of 112
                         COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                                  SUPREME JUDICIAL COURT
                                                              FOR SUFFOLK COUNTY
                                                              No. BD-2019-


                            IN THE MATTER OF ILYA LIVIZ, ESQ,




                      PETITION FOR ADMINISTRATIVE SUSPENSION
       Pursuant to S.J.C. Rule 4:01, § 3(2), bar counsel petitions this Honorable Court for an

order of immediate administrative suspension of Ilya Liviz, Esq. In support of this petition, bar

counsel incorporates the accompanying affidavit and represents as follows:

        1.      The respondent, Ilya Liviz, Esq., was admitted to the bar of this Court on

November 27, 2012.

        2.      By letter dated February 20, 2019, to the respondent's last registered office

address, bar counsel sent the respondent a request for information and records in connection with

a pending investigation and directed him to reply within 20 day. That letter was not returned as

undeliverable or otherwise rejected. The respondent failed to reply to that letter.

        3.      By letter to the respondent dated March 18, 2019, bar counsel reiterated her

 request for information and records. By the same letter, bar counsel notified the respondent that

 his failure to comply within ten days, or by March 28, 2019, would result in, among other things,

 the entry of an order for his administrative suspension without further notice or hearing. The

 letter was sent to the respondent's last registered office address by certified mail, return receipt

 requested, by first class mail, postage prepaid and bye-mail. The respondent received and

 signed for the certified letter on March 19, 2019. The first class mail and e-mail have not been

 returned as undeliverable or otherwise rejected. The respondent has failed to reply to that letter.



Appx. 28 of 112
       4.       To date, the respondent has not furnished any specified information or records or

replied to bar counsel's communications.

       WHEREFORE, bar counsel requests:

       A.       entry of an order for the administrative suspension of Ilya Liviz, Esq., from the

practice of law in the Commonwealth, effective forthwith and until further order of the Court;

       B.       such further relief as is just and appropriate.
                                                Respectfully submitted,

                                                DOROTHY ANDERSON
                                                ACTING BAR COUNSEL



April 1, 2019                              By
                                                Susan Strauss Weisber
                                                Assistant Bar counsel
                                                99 High Street
                                                Boston, MA 02110
                                                617-728-8750
                                                BBO #483080




                                         Certificate of Service

         I hereby certify that I have this day filed the foregoing petition and accompanying
 affidavit through the Electronic Filing Service Provider. I hereby certify that I have this day
 served copies of the foregoing documents by e-mail and by first class mail, postage prepaid, to
 the respondent at 200 Central Street, Lowell, MA 01852.

        Dated this 1st day of April, 2019.



                                                 Susan Strauss Weisberg
                                                 Assistant Bar Counsel
                                                 BBO #483080




Appx. 29 of 112
                                                     2
                           COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                                    SUPREME JUDICIAL COURT
                                                                FOR SUFFOLK COUNTY
                                                                No. BD-2019-


                              IN THE MATTER OF ILYA LIVIZ, ESQ.




                         AFFIDAVIT OF SUSAN STRAUSS WEISBERG

         Susan Strauss Weisberg hereby deposes and says:

         1.      I am an assistant bar counsel in the Office of Bar Counsel and have held that

 position at all times relevant to the matters set forth in this affidavit. At all relevant times, I have

 been assigned to investigate the professional conduct of the respondent, Ilya Liviz, Esq.

         2.      I am personally familiar with the allegations in the petition for administrative

 suspension filed herewith. I affirm that the allegations in the petition are true to the best of my

 knowledge and belief; that the respondent was served with requests for infoimation in

 accordance with S.J.C. Rule 4:01, § 21; that the respondent was, afforded a reasonable period of

 time for compliance with the requests for information and has failed to comply; and that the

 requests for information were accompanied by a statement advising the respondent that failure to

• comply with the requests for information would result in his administrative suspension without

 further notice or hearing.

         Sworn to and signed under the penalties of perjury this 1st day of April, 2019.




                                                  Susan Strauss Weisberg




Appx. 30 of 112
                           OFFICE OF THE BAR COUNSEL
               BOARD OF BAR OVERSEERS OF THE SUPREME JUDICIAL COURT
                                     99 High Street
                              Boston, Massachusetts 02110
                                    (617) 728-8750
                                  Fax: (617) 482-2992
                                   www.massbbo.org

DOROTHY ANDERSON
ACTING BAR COUNSEL


                                                  March 18, 2019


PERSONAL AND CONFIDENTIAL

Ilya Liviz, Esq.
Liviz Law Office
200 Central Street
Lowell, MA 01852
RE:     BBO File No. C2-19-00257621 (Bar Counsel)
Dear Mr. Liviz:
       By a letter dated February 20, 2019, a copy of which is enclosed, I asked you to provide
information and records in response to allegations of professional misconduct. As of this date
you have failed to respond.
        A failure to reply to bar counsel's requests for information is misconduct and may result
in discipline under S.J.C. Rule 4:01, § 3. You may also be required to pay for costs incurred as a
result of your failure to respond. See S.J.C. Rule 4:01, § 23.
        You ten days from the date of this letter, or until March 28, 2019, to provide a complete
response with all specified information and records. Failure on your part to respond in full may
result in a request for a subpoena directing you to appear before bar counsel with your records
and files in this matter and, pursuant to S.J.C. Rule 4:01, § 3, will result in the entry of an order
of administrative suspension of your license to practice law without further notice or hearing.
       Please let me hear from you accordingly.
                                                    Very truly yours,



                                                    Susan Strauss Weisberg
                                                    Assistant Bar Counsel

SSW/jb
Enclosure
By certified mail, return receipt requested, #70140150000009877760
Copy by first class mail and email




Appx. 31 of 112
                          OFFICE OF THE BAR COUNSEL
              BOARD OF BAR OVERSEERS OF THE SUPREME JUDICIAL COURT
                                    99 High Street
                             Boston, Massachusetts 02110
                                   (617) 728-8750
                                 Fax: (617) 482-2992
                                  www.massbbo,org

DOROTHY ANDERSON
ACTING BAR COUNSEL


                                                 February 20, 2019


PERSONAL AND CONFIDENTIAL
Ilya Liviz, Esq.
Liviz Law Office
200 Central Street
Lowell, MA 01852
RE:     BBO File No. C2-19-00257621 (Bar Counsel)
Dear Mr. Liviz:
         Enclosed please find copies of correspondence received by the Office of the Bar Counsel
that raises qtiestions of professional misconduct in violation of Supreme Judicial Court
Rule 3:07, the Massachusetts Rules of Professional Conduct.
        It is bar counsel's responsibility to investigate all matters involving alleged misconduct
by an attorney. While no disposition will he recommended or undertaken by bar counsel until
the attorney has been afforded an opportunity to respond, failure to respond without good cause
may constitute misconduct warranting appropriate discipline or administrative suspension under
S.J.C. Rule 4:01, § 3.
        We urge you to review S.J.C. Rules 3:07 and 4:01 and the enclosed correspondence with
the included order and transcript. Under Section 2.6(2) of the Rules of the Board of Bar
Overseers, your response and supporting documentation must be received by this office within
20 days from the date of this notice, In addition, and without limitation, you are to include the
following with your response:
        1.    For the case in which the order was entered, No. 1:18-cv-11674-LTS, the full name
              of each of the plaintiffs referred to as Parents A, B, C, D and E, with a concordance
              identifying which person is Parent A, which is Parent B, and so forth.
        2.    For each person identified above,
              A. his or her last known street address, e-mail address and telephone numbers;
              B. the date on which you were engaged and for what purpose, the fee arrangement
                 for the representation and whether it was written or oral, and copies of all
                 related fee agreements, engagement letters and the like;
              C. the date on which you last had an oral communication with the person and the
                 purpose, substance and particulars of the communication;
              D. the dates of your last written communications to and from the person and
                 copies of same;
              E. identification of each underlying action (with case caption, court and docket
                 number) in which you represented the person and, for each, the nature and type

Appx. 32 of 112
Ilya Liviz, Esq.
February 20, 2019
Page 2

                  of case (care and protection, guardianship, etc.), current status and any
                  disposition;
             F. the current status of the representation and, if it has been terminated, the date
                  and particulars of the termination and all related writings.
       3.    As referenced in the enclosed transcript, identification of each plaintiff
             A. with a case in which you were removed as counsel, with the date and
                  particulars of same, the identity of the case (with case caption, court and docket
                  number), and copies of all related written orders, memoranda and the like;
             B. to whom you were ordered or instructed not to speak, with the date and
                  particulars of same, the identify of the case in which the order or instruction
                  was given and who gave it, and copies of all related written orders, memoranda
                  and the like;
             C. who sued you for malpractice or any other reason, with the case caption, court,
                  docket number, current status and any disposition of each related action.
       4.    A list of every state and federal action in which you have appeared as a party or as
             counsel for a party at any time since January 1, 2016 and, for each, the nature and
             type of case, your role (as party, counsel or otherwise), and the case caption, court,
             docket number, current status and any disposition.
        The information and records provided in response to this letter must be listed with
specificity and identified by the paragraph numbers above. If any records are omitted, you are to
identify same with specificity and explain why. You should retain copies of the records
produced for your own reference. Further, you are to retain intact, for the duration of this
inquiry, your files and all original bank and financial records, calendars and diaries, time and fee
records and other paper and electronic records (or copies of same if you have released the
originals) in any way related to the matters raised by this correspondence.
       Thank you for your cooperation.
                                                   Very truly yours,


                                                   Susan Strauss Weisberg
                                                   Assistant Bar Counsel

ssw/
Enclosure




Appx. 33 of 112
                                                                     UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF MASSACHUSETTS
                                                                                OFFICE OF THE CLERK
                                                                                 1 COURTHOUSE WAY
                                                                      BOSTON, MASSACHUSETTS 02210

ROBERT M. FARRELL
CLERK OF COURT

January 29, 2019                                                                         FEB —5 2019
VIA FIRST CLASS MAIL                                                                    BOARD OF BAR
Massachusetts Board of Bar Overseers                                                     OVERSEERS
99 High Street
2"d Floor
Boston, MA 02110

Re.     Ilia Liviz
        BBO# 686409

Dear Sir or Madam,
In connection with the above attorney, this Court issued an Order in the case of L Et Al. v. Charlie Baker,
Et, AL, 1:18-ev-11674-LTS on January 24, 2019, alerting the BBO of conduct pertaining Attorney Ilia
Liviz, who represents the plaintiff in this matter,

Enclosed please find a certified copy of the Order, along with ,a copy of the transcript of the hearing.
Please contact me with any questions or concerns you may have. Thank you.

Sincerely,


/s/ Mariliz Montes
Deputy Clerk

End,




Appx. 34 of 112
           Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 Page 1 of 8

                                                      I hereby certify on 12 (11 il that the •
                                                      foregoing document Is true and correct copy of the
                                                          CI electronic) docket In the captioned c se r•
                             UNITED STATES DISTRICT CO -$4otronlcally filed original filed on
                                                            Wginal filed in my office on
                              DISTRICT OF MASSACHUSE S               Robert M, Farrell
                                                                     Clerk, U,S, District Court
                                                                     District of Massachusetts
                                         )                             )
L et al,,                                     )                 By:
                                                             . Deputy
         Plaintiffs,                          )
                                              )
V.                                            )       Civ'
                                              )
CHARLIE BAKER et al.,                         )
                                              )
        Defendants,                           )
                                              )
                 ORDER ON MOTIONS TO DISMISS (DOCS, NO. 39, 4L 45, 52)

                                          January 24, 2019

SOROKIN, J,

I.       BACKGROUND
         On August 9, 2018, Attorney Liviz filed a nearly 200-page complaint on behalf of five

 plaintiffs suing various state officials, Doc, No, 1, The original complaint assigns a pseudonym

 to each plaintiff (a name but not each plaintiffs real name), ostensibly "to protect the identities

 of the parents," Id, at 1 n,l, Attorney Liviz then filed an amended complaint four days later,

 adding two pages and two causes of action, in which he changed the pseudonym of each plaintiff

 to Parent A, B, C, D, and E. Doc, No, 10. This amended complaint is now the operative

 pleading. The plaintiffs are not identified in the original complaint, the amended complaint, or in

 any other filing, except as noted below.
          On September 26, 2018, in response to proposals from the parties, the Court established a

 schedule for the defendants' anticipated motions to dismiss under Rule 8 and stayed Attorney

 Liviz' pending motions for a preliminary injunction and to certify a class until after a ruling on

 the motions to dismiss, Doc, No, 27. Defendants filed motions to dismiss on the basis of Rule 8.




Appx. 35 of 112
          Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 Page 2 of 8




Does, No, 39, 41, 45, 52. Attorney Liviz filed an opposition to three of the four motions to

dismiss. Doc. No, 47. On January 4,2019, after reviewing the filings, the Court issued an

Order scheduling a hearing on the pending motions to dismiss, Doc, No, 55. In the January 4

Order, the Court also ordered Attorney Liviz to "file by close of business on January 10, 2019, a

reference list containing the full name and mailing address of each Parent (A, B, C, D, and B),"

and authorized him to "file this reference list under seal." Id. The January 10 deadline passed,

and Attorney Liviz did not file a reference list, request a continuance, or make any other

responsive filing, On January 11, 2019, the Court issued a second Order, directing Attorney

Liviz to file the previously ordered reference list and to show cause for the failure to comply

with the January 4 Order, Doc. No. 56,
        On January 16, 2019, Attorney Liviz filed a 209-page response to the Court's January 11

 order, Doc. No, 57. In the response, Attorney Liviz stated that he "acknowledge[s] the order

 that has been made" and "request[s] that the case be transferred forthwith to another circuit for

 protection of [his] clients." Id. at 1, In the case that transfer is not granted, Attorney Liviz stated

 that he "is willing to come in to speak in camera — without submission. for protection of clients,"

 Id, Attorney Liviz attached as an exhibit a complaint he separately filed that day as a new civil

 action against five judges of the United States Court of Appeals for the First Circuit and two

 judges of this Court, one of whom is the undersigned. Doc. No, 57-1, Also attached are 176

  pages of additional exhibits, Does. No, 57-2, 57-3, 57-4. Nowhere in the 209 pages does

  Attorney Liviz either provide a reference list of the plaintiffs or show cause for his failure to

  comply with the Court's January 4 Order.
          The January 4 Order also required that each of the named plaintiffs appear at the hearing

  on the motions to dismiss in person. Doc, No. 55. The January 11 Order reiterated that


                                                     2

Appx. 36 of 112
         Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 Page 3 of 8



direction. Attorney Liviz and counsel for the movants appeared at the hearing on January 22,

Not a single named plaintiff appeared. At one point, Attorney Liviz asserted filo absence of any

plaintiffs was his fault, explaining that he did not advise his clients to appear, The Order was

crystal clear and the appearance requirement was in bold text. The Court finds that Attorney

Liviz understood what was required at the time he received the Order.

        In the course of the hearing, Attorney Liviz explained that the state court had, as to three

of the five named plaintiffs, removed him as the lawyer in state court proceedings and barred

him from communicating with each of these three plaintiffs, Attorney Liviz reported that these

 actions predated his filing of the pending action. He also reported that one of the five named

 plaintiffs had filed a lawsuit against him, essentially alleging malpractice or improper handling

 of the plaintiff's case in state court, When pressed at the hearing for the names and address of

 the five named plaintiffs—with the option of providing the information under seal—Attorney

 Liviz was unable to identify anyone at various times in the course of the lengthy hearing and

 declined to produce the names to the Court due to an alleged and unspecified obstruction of

 justice or secret settlement, Finally, he promised to produce the names of each of the five

 plaintiffs with mailing addresses and retainer agreements by email to the Clerk by January 23,

  2019 at 4;00 p.m., as well as by mail postmarked January 23, 2019,

         The Court has received and reviewed the filing, Doc, No. 60. It contains one post

  hearing email exchange arguably identifying one individual (C.D.) willing to serve as a named

  plaintiff in a federal class action. Id. at 1. It contains three retainer agreements authorizing

  Attorney Liviz to serve as counsel in a federal class action; however, no client signed any of the

  submitted agreements. In short, Attorney Liviz has, again, failed to comply with the Court's

   Orders. He has not identified any plaintiff as Parent A, B, C, D, or E, he has not provided the


                                                     3

Appx. 37 of 112
          Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 Page 4 of 8



full name and mailing address of each of the five named plaintiffs, and he has not provided a

retainer agreement from any named plaintiff.'
       Providing the names and addresses of the plaintiffs in this case is not a mere technicality.

Without actual plaintiffs, there is no case or controversy, no subject matter jurisdiction, and no

lawsuit. The identifies of the plaintiffs assist defendants in preparing responses to the operative

complaint and its allegations. The identities also provide a record for Purposes of later issues

relating to res judicata.

IL      DISCUSSION
        This action is hereby DISMISSED WITH PREJUDICE for each of the following four

reasons.' Each reason independently warrants dismissal.
        First, the amended complaint, Doc. No. 10, fails to comply with the Rule 8 pleading

 requirements. Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain

 "a short and plain statement of the claim showing that the pleader is entitled to relief? Fed. R.

 Civ. P. 8(a)(2), This short and plain statement must contain the specific facts that make out the

 claim and must be "simple, concise, and direct," Fed. R. Civ, P. 8(d)(1). In this case, the




    Attorney Liviz filed a voluntary dismissal as to Parent A. Doc, No, 61. From this document
  and Attorney Liviz's other filing on January 23, 2019, the Court may have the name and address
  of Parent A. Nonetheless, this does not suffice to comply with the Court's Order, as there is no
  evidence upon which the Court can conclude that this person did in fact authorize Attorney Liviz
  to file this lawsuit, as evidenced by the unsigned retainer agreement for this person. Because this
  action was previously filed and dismissed voluntarily, as explained in the text, this dismissal is
  with prejudice under Fed, R. Civ, P. 41(a)(1)(B),
    As to the one person (C.D.) who is arguably identified in the email filed by Attorney Liviz, the
  Court notes that serious questions exist, based on the evidence provided, as to whether this
  person did in fact authorize Attorney Liviz to file the lawsuit on her behalf before he did so.
   However, the Court need not resolve such questions at this time. Therefore, as to this person
   (C.D.), the complaint is dismissed only the grounds that it violates Rule 8. As to all four of the
   other named plaintiffs, the complaint is dismissed for each of the four reasons discussed in the
   text.



Appx. 38 of 112
         Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 - Page 5 of 8



complaint spans 199 pages and contains 568 numbered paragraphs, including a description of the

structure of the Massachusetts legislature and citations to well over one hundred sources of

authority. See Doe, No, 10. For these reasons and the reasons expressed in the defendants'

motions to dismiss, Does. No. 39, 41, 45 52, the Court DISMISSES the amended complaint with

prejudice as to all five plaintiffs because it does not comply with Rule 8,
        This dismissal is with prejudice and without leave to further amend. While this is only

the second complaint filed in this action, it is not Attorney Liviz's second attempt to plead these

claims. The amended complaint in this matter, Doe. No, 10, represents Attorney Liviz' fifth

 attempt at filing a complaint in this matter. On January 10, 2018, Attorney Liviz filed a 133-

 page complaint alleging essentially the same claims,3 On March 20, 2018, Attorney Liviz filed a

 186-page amended complaint, 4 On April 10, 2018, Attorney Liviz filed a second amended

 complaint, this time totaling 161 pages, 5 On June 18, 2018, Attorney Liviz filed a voluntary
 dismissal of the remaining claims after various defendants moved to dismiss, 6 Subsequently, the
 Court denied a motion from Attorney Liviz seeking to reopen that case; shortly thereafter,

 Attorney Liviz filed a new, but substantially similar, complaint in the present case, Doe, No. 1,

  Four days later, Attorney Liviz filed an amended complaint in the present case, Doc, No, 10. At

  the hearing on January 22, Attorney Liviz acknowledged that the pending action is the same case




  3
    Complaint with Request for Injunctive Relief, S. v. Baker, No, 18-CV-10031-LTS (D. Mass,
  Jan, 1, 2018), ECF No. 1.
  4
    Amended Complaint, S. v, Baker, No. 18-CV-10031-LTS (D. Mass, Mar, 20, 2018), ECF No,
  6.
  5
    Amended Complaint Operative, S. v. Baker, No. 18-CV-10031-LTS (D. Mass, Apr, 10, 2018),
  ECF No, 13,
            of Voluntary Dismissal, S. v. Baker, No, 18-CV-10031-LTS (D, Mass. June 18, 2018),
  6 Notice
  ECF No, 40,
                                                   5

Appx. 39 of 112
         Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 Page 6 of 8



as the prior dismissed action. Under these circumstances, dismissal with prejudice and without

leave to amend is warranted.
       Second, the Court dismisses this action for lack of subject matter jurisdiction. Attorney

Liviz has failed and refused to identify each of the named plaintiffs despite repeated written

orders, oral inquires, and substantial opportunity. Moreover, Attorney Liviz concedes that he

cannot communicate with at least three of the purported named plaintiffs and that one of the

named plaintiffs has sued him, Based on the filings and Attorney Liviz' repeated disregard of

the Court's Order to file under seal the names of the plaintiffs in this action, the Court concludes

 that at least four of the named plaintiffs did not actually authorize Attorney Liviz to serve as his

 or her attorney for the purposes of filing this lawsuit. As to the four unidentified plaintiffs, there

 is no case or controversy. As suCh, this Court lacks subject matter jurisdiction, and this action is

 DISMISSED.
         Third, Attorney Liviz has now, on multiple occasions, directly disobeyed Court orders.

  As the Court warned in the January 11 Order, "Mt' counsel for the plaintiffs fails to comply with

  this Order, the plaintiffs face the dismissal with prejudice of their lawsuit and counsel faces the

  possibility of Rule 11 sanctions," boo. No, 56 at 2. As noted above, Attorney Liviz did not

  comply with either the January 4 Order or the January 11 Order, He has never filed the required

  reference list of plaintiffs, despite ample opportunities to provide this basic information. As

  such, this action is DISMISSED with prejudice as to the four unidentified plaintiffs.
                                                                                       CV-10031-
          Fourth, in light of the filings in both the present case and case number 18-.

   LTS, the Court concludes that Attorney Liviz has repeatedly violated Rule 11 by filing claims

   which are not warranted by existing law and which do not contain factual contentions likely to




Appx. 40 of 112
         Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 Page 7 of 8



have evidentiary support after a reasonable opportunity for investigation, Fed, R. Civ, P. 11(b),

For violation of Rule 11, this action is DISMISSED.

       One more matter requires discussion. The conduct of Attorney Liviz raises serious

concerns. When the Court issued a simple Order requiring an under-seal identification of the

names of the plaintiffs bringing the lawsuit, Attorney Liviz ignored the Order, failed to comply,

filed a lengthy lawsuit naming the undersigned and six other federal judges as defendants," and

ultimately submitted a collection of unhelpful emails, Facebook posts, and unsigned retainer

agreements. At the hearing, he made inaccurate and irrelevant accusations suggesting that the

 Court reporter had laughed and made facial expressions. Finally, the Court takes judicial notice

 that Attorney Liviz has recently filed a number of lawsuits naming as defendants the United

 States Supreme Court and the Supreme Judicial Court of the Commonwealth of Massachusetts,

         Previously, another session of this Court warned Attorney Liviz that sanctions might

 result from his actions. See 18-CV-12059-IT at Doc, No. 6. Under these circumstances, the

 Court (1) directs the Clerk to provide the Board of Bar Overseers ("BBO") of the

 Commonwealth of Massachusetts a copy of this decision and a transcript of the January 22, 2019

 hearing for its consideration and (2) refers this matter of potential attorney misconduct to the

  presiding judge of this Court, as defined in Local Rule 83.6,5(c)(2), for review and possible

  further action.




  7
    The Court has reviewed the complaint naming the undersigned and others as defendants.
   Complaint for Due Process Deprivation and Request to Transfer to Another Circuit, Liviz v.
   Howard, No, 19-CV-10096-LTS (D. Mass, Jan, 16, 2019) ECF No. 1. The Court concludes that
   recusal from this case, No, 18-CV-11674-LTS, is neither required nor appropriate,
                                                    7

Appx. 41 of 112
         Case 1:18-cv-11674-LTS Document 62 Filed 01/24/19 . Page 8 of 8



       CONCLUSION
       The defendants' motions to dismiss, Does, No, 39, 41, 45, 52, are ALLOWED, The

amended complaint, Doc. No. 10, is dismissed in its entirety, against all defendants. The

pending motions by the plaintiffs, Does. No, 4, 6, are DENIED AS MOOT, Attorney Liviz'

motion for sanctions against counsel for the defendants, filed as part of his opposition to the

motions to dismiss, Doe, No, 47, is DENIED. Insofar as Attorney Liviz' January 16 filing, Doc.

No, 57, constitutes a motion to transfer the ease, that motion is also DENIED AS MOOT.

        Additionally, the Clerk shall provide the BBO a copy of this decision and a transcript of

the January 22, 2019 hearing for its consideration and shall refer this matter of potential attorney

misconduct to the presiding judge of this Court, as defined in Local Rule 83,6.5(0(2), for review

 and possible further action,


                                                        SO ORDERD,


                                                         Is/ Leo T, Sorokin
                                                        Leo T. Sorokin
                                                        United States District
                                                                          • Judge




                                                    8

Appx. 42 of 112
 1                  UNITED STATES DISTRICT COURT

 2                    DISTRICT OF MASSACHUSETTS

 3                                  No. 1:18-cv-11674 -LTS

 4
 5    ILYA LIVIZ, et al
                  plaintiff
 6
 7
 8
      GOVERNOR CHARLIE BAKER, et al,
                  Defendants
10
11                            ***.******

12
13                       For Hearing Before:
                        Judge Leo T. Sorokin
 14
 15                       Motion to Dismiss

 16
                        United States District Court
 17                     District of Massachusetts (Boston)
                        One Courthouse Way
 18                     Boston, Massachusetts 02210
                        Tuesday, January 22, 2019
 19
                               ********
 20
 21
 22               REPORTER: RICHARD H. ROMANOW, RPR
                        Official Court Reporter
 23                  United States District Court
           One Courthouse Way, Room 5510, Boston, MA 02210
 24                    bulldog@richromanow.com

 25


Appx. 43 of 112
                                                       2



                           APPEA'RANCES

 2
          ILYA LIVIZ, ESQ.
             Liviz •Law Office
 4           156 Sixth Street, Unit 1
             Lowell, MA 01850
 5           (978) 606-5326 •
             Email: Ilya.liviz@gmail.com.
 6           For plaintiffs
 7 ANNA RACHEL DRAY-SIEGEL, ESQ.
        Office of the Attorney General
 8      Administrative Law Division
        One Ashburton Place
  9     BoSton, MA 02108
        (617) 963-2022
10      Email: Anna.rachel.dray-siegel@state.ma,us
         For the State defendants
11
      NICOLE RG PAQUIN, ESQ.
12       Boyle Shaughnessy Law, P.C.
         695 Atlantic Avenue, 11th Floor
13       BoStOn, MA 02.111
         (617) 451-2000
14       Email: Npaquin@boyleshaughnesSy.com
         For defendant Tameka Grantham O'brian
 15
      SUSAN M. SILVA, ESQ.
 16      Peabody & Arnold, LLP
          Federal Reserve Plaza
 17       600 Atlantic Avenue
          Boston, MA 02210-2261
 18       (617) 951-2100
          Email: SsilvaOpeabodyarnold.com
 19       For defendant Kristyn Snyer McKenna
  20 JUSTIN M. FABELLA, ESQ. (Appearing by telephone
          Hinshaw & Culbertson, LLP
  21      53 State Street, 27th Floor
          Boston, MA 02109
  22       (617) 213-7000
           Email: Jfabella@hinshawlaw.com
  23       For defendant Gene Rauhala

     24
     25


Appx. 44 of 112
                                                             3




                 PROCEEDINGS
                 (Begins, 3:30 p.m.)
                 THE CLERK: Civil Docket 18-11674, now before

       the Court and counsel. Would counsel please introduce

       themselves for the record.
                 THE COURT: Mr. Liviz.
                 MR. LIVIZ: Good afternoon, your Honor, thank

       you for having me here, Attorney Llya Liviz on behalf of

       the parents class.
                  MS. DRAY-SIEGEL: Good afternoon, your Honor;
10
       Assistant Attorney General Anna Rachel Dray-Siegel on
11
12     behalf of the state defendants.
                  THE COURT: Ms. Dray-Siegel for the state
 13
 14    defendants.

 15           Okay?
                  MS. PAQUIN: Good afternoon, your Honor,
 16
        Nicole Paquin for the defendant Tameka Grantham O'brian.
 17
 18               THE COURT: Um, okay.
                  MS. SILVA: Good afternoon, your Honor, Susan
 19
        Silva for the defendant Kristyn Sayer McKenna.
 20
                      THE COURT: Okay. Thank you.
 21
              So before we turn to the motion itself, Mr. Liviz,
 22
        um, I'm a little confused about a couple of things. One
 23
        is, um, if I have it right, I issued an order, when I
  24
        scheduled this hearing, to you to file the names under
  25


Appx. 45 of 112
                                                             4




      seal with addresses of your clients, and then I didn't
      receive any response to that order, but I know it went

3     out by ECF and you're on ECF. And so I then issued an

4     order to show cause that directed you to both file the

 5    list of names that I directed you to file -- again

 6    permitting you to file it under seal because at least at

 7    the moment, for the reasons that were advanced in the

      papers, I thought it permissible, at least

 9    preliminarily, to permit the plaintiffs to proceed by

10    way of pseudonym, and to show cause why you hadn't

11    complied with the first order of the court to submit

12    that information. And that you did respond to that, you

13    filed a lengthy response, but it didn't explain to me

14     why you hadn't complied with the first order, and

15     didn't discern the list of names and addresses of the

16     plaintiffs who have brought this case.
             So I'm wondering about those two matters.
 17
                 MR. LIVIZ: Somebody just coughed. Can you
 18
 19    say the last part please?
                  THE COURT: Certainly. Did you have trouble
 20
 21    hearing because of the cough.
                  MR. LIVIZ: I heard everything except the last
 22
 23    part. Somebody --

 24          Was that you that coughed?
                  THE COURT: The Court Reporter doesn't have to
 25


Appx. 46 of 112
                                                                 5




          answer questions.

2               So my question to you is what, um, do you say

3         about those things? So --
                    MR. LIVIZ: All right, I'd like to answer.
4
          And I apologize for saying this, I know this is federal
 5
 6        court, but in state court I always have to make sure.
                Are we on record, are we being recorded?
 7
                     THE COURT: We're not being recorded,
 8
                     MR. LIVIZ: We're not being recorded?,
 9
                     THE COURT: No, we're not.
10
                     MR. LIVIZ: Well I'd like to be on record,
11
12         your Honor.
                      THE COURT: Let me explain and then you can
13
 14        ask whatever else you .want to say.
                 There is no tape recorder running because in
 1.5
           federal court -- before United States District judges,
 16
           at least in this district, we don't tape record the
 17
           proceedings. There is the Court Reporter who's present,
 18
           the Court Reporter is taking it down, so it's on the
 19
           record, so everything I have said has been memorialized
 20
           by the Court Reporter, everything you have said so far
  21
            has been memorialized by the Court Reporter, will be in
    22
            the transcript, everything those three lawyers on the
    23
     24     defense side have said.
                  The cough, I assume, in all likelihood, the cough
     25


Appx. 47 of 112
                                                                 6




1        will be reflected in the transcript, because it was a

2        cough and it was a noise, so all statements, utterances,

3        and noises will be memorialized and those will be in the

4        transcript.

 5             So it's -- if what you mean by "recorded" is a

 6       record, a verbatim transcript -- a verbatim record of
         what's being said being created? Yes, in this hearing

 8       -- yes, the same as every hearing before me and every

 9       other judge in this courthouse. But to the extent you
         mean is it being audio recorded in some sense? I don't
10
11       believe there's, um -- and so we're clear, because
         don't know what -- before the magistrate judges in this
12
13       courthouse, the ordinary practice actually is not to
          have a Court Reporter, a physical person typing as we
14
          have here, but actually a digital tape recording system,
15
          and they do use a digital tape recording system to
 16
          record almost all proceedings before magistrate judges
 17
          in this courthouse, and those proceedings which they
 18
          don't use the digital tape recording are typically jury
 19
          trials before the magistrate judges and there they use
 20
 21       an actual Court Reporter.

 22             Does that answer that question?
                       MR. LIVIZ: Your Honor, I want to thank you
 23
 24       for taking a moment to explain that for me.

    25                 THE COURT: Certainly.



Appx. 48 of 112
                                                                 7




                    MR. LIVIZ: For the record I'd like to, um --
1
2         may I continue? I'd like to answer you question.

                    THE COURT: Go ahead.
                    MR. LIVIZ: But before I answer your question
 4
          I'd like to let the record reflect -- no disrespect,
 5
          sir, but I noticed that he was laughing at what I had to
          say earlier and I'd like to memorialize for the record
 7
          that you are smiling and laughing, and that there's no
          other way for me to record it other than to memorialize
 9
          it on record. And that I'd also like to note for the
10
          record that I'd like this not only to be audio recorded,
11
          but I'd also like it to be video recorded as well.
12
                     THE COURT: Okay, so -- several things.
13
           First, to the extent that you have requested -- I treat
 14
 15        what you say as an oral request to have these
           proceedings video recorded. That request is denied, um,
 16
           because as a general matter proceedings in federal court
 17
 18        are not video recorded.
                 There is a project that was initiated by the
 19
           judicial conference of the United States to provide, in
 20
           certain civil cases, and this is a civil case, that
 21
           there can be video recording of proceedings, provided
    22
           the parties agree and this case is part of that opps-in,
    23
           if you will, to that project. I don't know if that
    24
            project -- actually I confess I'm not positive at the
     25


Appx. 49 of 112
                                                                8




          moment whether that project is ongoing anymore. But in
1
          any event, it's not been arranged for this proceeding.
 2
          So at least insofar as today is concerned, without
          prejudice to future proceedings or hearings in this
 4
 5        case, the request to video record is denied.
                The request to audio record, to the extent it s
          anything other than what the Court Reporter does in the
 7
          ordinary course of his or her efforts to memorialize it
 8
 9        is recorded.
                Third, to clarify what you stated for the record
10
           where you referred to a "him," but unidentified, I
 11
           understood from the way you were looking that the "him"
 12
           to whom you were referring was the Court Reporter who's
 13
           recording the proceedings, is that correct?
 14
                     MR. LIVIZ: That's correct, your Honor.
 15
                    .THE COURT: All right. So that will be in the
 16
           record. The record will further reflect that I-did not
 17
           perceive the Court Reporter laughing or in any way
 18
           engaging in disrespectful conduct as to what was
 19
           happening in the proceedings, but the record -- your
 20
           comments stand on the record as to mine, and the record
     21
            speaks for itself. In any event, the Court Reporter,
     22
            who has a very important role in this and every
     23
            proceeding, has no role with respect to the merits of
     24
            the proceeding itself. So go right ahead.
     25


Appx. 50 of 112
                                                               9




1                  MR. LIVIZ: Yes, your Honor.
                   THE COURT: But hold on one minute.

3                  (Pause.)

4                  THE COURT: So, fine.
              Mr. Liviz, if you hold on for one minute, there's
 5
 6       actually another lawyer who -- I think he must be

 7       another lawyer for one of the defendants, who
         inadvertently apparently went to the Worcester      the
 8
         United States District Courthouse in Worcester, instead
 9
         of Boston, for this proceeding and he's going to call
10
             so Ms. Simeone's going to call him in. So if we
11
         just pause for a moment, she'll put him on the speaker.
12
         He'll be able to hear what you have to say and what
13
         everyone else says in the courtroom -- and will be able
14
         to hear what I have to say, and we'll allow him to
 15
         participate by phone under those circumstances.
 16
                    (Clerk dials phone in courtroom.)
 17
                    THE COURT: So, Mr. Liviz, this is what
 18
          think we should do. We'll continue, And an some point
 19
          -- maybe in one second, maybe in a couple of minutes,
 20
          Mr. Fabella, who I think has appeared for Gene --
 21
          defendant Gene R-A-U-H-A-L-A, Rauhala, we'll hear him
 22
          pop in on the phone and say hello. When he does, I'd
    23
          ask you to just pause for a minute and I'll just explain
    24
          to him the context and then you'll be able to proceed.
    25


Appx. 51 of 112
                                                                  10




1                     MR. LIVIZ: Sure,
                      THE COURT: So when you hear that
2
 3        interruption, it will be probably him calling into the

 4        conference call, which will blast over the speakers. So

          go ahead,
                      MR, LIVIZ: Your Honor, again I appreciate
 6
          your patience and your time to explain everything. I do
 7
          want to clarify something for the record .-- and again no
 8
 9        disrespect to the Court Reporter, but I did want to
•
          separate the no-perceived disrespect, which probably
10
          wasn't based on the judge's point of view, but he did
11
          smile and laugh, and I don't know if you observed that,
12
          and I want to make sure that the record is correct on .
13
 14       that.
                       THE COURT: The record is correct that you
 15
 16        state that.

 17                    MR. LIVIZ: Okay.

 18                    (Pause.)
                       MR. LIVIZ: Regarding the first order, which
 19
           was to produce a list of names and a list of addresses,
 20
           I'd like to request a side bar,to have an ex parte
 21
 22        communication.
                      THE COURT: Why do you want to have an ex
    23
     24    parte communication?
                      MR. LIVIZ: Well, your Honor, if I say it here
     25


Appx. 52 of 112
                                                                  11




          it would kind of defeat the purpose of having an ex
1
2         parte communication.
                      THE COURT: Well you don't have to tell me

          what the ex parte communication is, but, um, in the
 4
          ordinary course we conduct -- I guess let's take it step
 5

 6        by step.
                First, there are two issues. One is I issued an
 7
          order directing you to make a filing and you didn't
 8
          respond to that order, so then I issued a subsequent, a
 9
          second order and I said, "I want you to comply with my
10
          first order, file the list, and I want you to explain to
11
           me why you didn't comply with my first order," You then
12
           filed something in response to that, but the something,
 13
           as I understood it, didn't explain at all why you hadn't
 14
           responded to the first order and it didn't provide the
 15
 16        list.
                   So first, why don't you tell me why you didn't
 17
           respond to the first order, why you then didn't explain
 18
           to me why you didn't respond to the first order?
 19
                       MR. LIVIZ: Your Honor, first I respectfully
    20
            disagree, I did explain why I didn't respond to the
    21
            court order and I believe my explanation came in the
    22
     23     form of a complaint. And, you know --
                        THE COURT: You mean the new civil action --
     24
     25                 MR. LIVIZ: Sure.



Appx. 53 of 112
                                                                   12




                   THE COURT: -- in which you sued me, Judge
1
         Gorton, and various judges of the United States Court of

3        Appeals for the First Circuit?
                      MR, LIVIZ: If you look at Document Number 2
4
         in this case, I asked for a protective order, and one of
5
         the things that I said here, on Page 2 of Document 2 it
6
 7       says, "I was further erroneously removed from
         representing my clients without any due process to

 9       either myself or my clients. Moreover I was told by
         people that know them closely" -- and I'm talking about
10
         the plaintiffs, "that they were ordered not to speak to
11
         me. The parents I was representing in juvenile court in
12
         class action were ordered not to speak to me, their
13
          counsel, without any due process offered to them or
14
          myself," I was asking a protective order from this
15
16        Court to allow me to speak to my clients.

17              So, first of all --
                       THE COURT: So but that doesn't, Mr. Liviz,
 18
 19       explain to me, I -
                       MR, LIVIZ: Well your Honor, I
 20
                       THE COURT: So hear me out,      o when I asked
 21
 22       you to --
                       MR. LIVIZ: Let me just finish my . answer
    23
          because it will answer your question, that's not
    24
           that's just part of it, there's Part A, there's Part B,
    25


Appx. 54 of 112
                                                                 L3




1        Part C, Part D, and if I finish through E., it will

2        answer your question.

3                   THE COURT: Go ahead.
                    MR. LIVIZ: So the answer is, first of all, as
4
5        you know we had a first-class action, now this is a
         second-class action, If you actually look at the facts
 6
         you will actually recognize that it's the same people.
 7
         So in other words the information that you're asking is
 8
 9       actually available if you actually read through the
         information. What I did is kind of like I did with --
10
          when you see in a juvenile matter if, for example,
11
          somebody publicly published the minor, you still use
12
13        initials even though it's publicly known,
                     THE COURT: That's why I told you you could
14
15        file the list of names under seal.
                     MR. LIVIZ: True. And so I guess the answer
 16
          to that question is that the information is already
 17
 18       available and, um --
                     THE COURT: I guess I would tell you this.
 19
          When the Court issues an order, it says you are to do
 20
          Something, you don't get to fold your arms and say, "I
    21
           don't need to respond to that because in my opinion the
    22
           Court either already knows the answer or ought know the
    23
           answer," Then if what you're saying is that the people
    24
           who are the plaintiffs in this case are the people who
    25


Appx. 55 of 112
                                                               14




         are the plaintiffs in the first case that you dismissed,

2        then what I would have expected you to do is file under

3        seal a list of the names and you could have said that

4        and --
                   MR. LIVIZ: I agree with you, your Honor, but
 5
 6       there's still a Part C and a Part D --

 7                  THE COURT: Go ahead.
                    MR. LIVIZ: I'm saying I agree with you.
 8
         There's also other information that I needed to address
 9
10       at sidebar, which is that I believe that one of the
         class action parents is actually a state agent. So in
11
         other words it's not a parent, but a state agent. And
12
         that's why I wantd to speak to you at side bar. And I
13
          was hoping to speak to you at sidebar. And I was also
14
15        hoping to get a protective order that was --
                    THE COURT: What is a "state agent"?
 16
                    MR. LIVIZ: A "state agent" is basically like
 17
          somebody who -- a state agent would be somebody that
 18
          came in to just test the system. How else would you
 19
          test it? You put Somebody in and you see what happens,
 20
 21       right?
                     THE COURT: So you mean that among the people
 22
          you say you brought this case on behalf of, some of --
 23
          one of the named plaintiffs, you believe to be actually
 24
    25     a person who works for the Commonwealth of



Appx. 56 of 112
                                                                 15




1        Massachusetts?

2                  MR. LIVIZ: Correct.
                   THE COURT: That that person, working for the
 3
 4       Commonwealth of Massachusetts, um, put themselves in a

 5       situation as if they had issues with the system that

 6       you're challenging that's operated by the Commonwealth

 7       of Massachusetts, not because they really had those
         issues, but in order to test. Much like in a civil
         rights case you might -- if a civil rights organization
         was concerned that a particular landlord wouldn't rent
10
         apartments in his or her building to people of a certain
11
         category, they might hire someone to go in -- and who is
12
         of that category, and apply for -- to try to obtain an
13
 14       apartment to see, and they would go forward with the

 15       process, but they're not actually looking for an

 16       apartment, they're testing.
                    MR. LIVIZ: And that's exactly what       wanted
 17
          to do, I wanted to get your advice and your experience,
 18
          your Honor, before I move forward to see what the best
 19
 20       course of action is on that matter.
                     THE COURT: Okay, so a couple of things.
 21
          First of all, I appreciate that you're interested in my
 22
          advice and experience, but in my role as a judge,.I
 23
          can't -- I don't give legal advice to plaintiffs or to
    24
           defendants. Plaintiffs bring cases, defendants defend
    25


Appx. 57 of 112
                                                             16




      cases, parties file motions, I look at the motions,

      rule on the motions.
            So we still have, in my mind, for this hearing,
      three questions, two preliminarily, which are I issued
      an order which told you to do something, you didn't
      respond, so I issued a second order and I said, °I want
      you to explain to me why you didn't respond and I want
      you to actually respond," so then you filed something,
      but I still don't know where on the docket, if it's

10    there, is the list of the names and addresses of --
      under seal, which is fine, of Parents A, E, C, D, and R,
11
12    that those individual people with those names and

13    addresses are --
                 MR. LIVIZ: And now I'd like to finish my last
14
 15    part, your Honor.

 16              THE COURT! Go ahead.
                 MR, LIVIZ: My last part is that I don't feel
 17
 is    comfortable releasing information that already most
       likely is available anyway because I feel that there's
 19
       obstruction in the courtroom, I feel there's obstruction
 20
                                        So I would like to appear
 21    and I don't feel comfortable ,

 22    and say it on record that I don't feel comfortable
       producing that information. That I request to be
 23
       transferred to a different circuit or to be transferred
 24
       to Worcester where I'd like to be removed from this
 25


Appx. 58 of 112
                                                                  17




 1        court -- and I'd be happy to put it under seal, to

 2        another judge, that I believe this courtroom has been

 3        already tainted because I already heard that there is

 4        some sort of settlement with class action, but that I
          couldn't find out which class action, and there's
          something going on that I'm not aware of. So I don't
 6
          feel comfortable doing it in this courtroom. I'd like
 7
          to be moved to a different court, your Honor. No
 8
 9        disrespect.
                      THE COURT: Okay, no disrespect taken,
10
11        Mr. Liviz. Let me take that apart.
                 So what I understand you to be saying is that you
 12
           didn't file the list of names and you don't wish or
 13
           intend to file the list of names of the plaintiffs
 14
           because, first, you don't have faith and confidence in
 15
           filing the list of names in this session of this court,
 16
           and that what you would like to do -- and you're
 17
           prepared to file the list of names, but only if you're
 18
           transferred to either a different session of the U.S.
 19
           District Court for the District of Massachusetts outside
 20
           Boston or, as 'described in your motion, to a different
 21
 22        circuit.
                        MR. LIVIZ: Correct, and it's memorialized in
     23
            Document 57 when I said "I respect this Honorable
     24
            Court," and ',acknowledged the order that had been made,
     25


Appx. 59 of 112
                                                               18




       "and I humbly request that the case be transferred
       forthwith to another circuit for the protection of my
       clients." So I did acknowledge your order and I

       answered it.
                  THE COURT: You request another circuit. You

       mean "another circuit" as in the First Circuit, the
       Second Circuit, the Third Circuit? Because I wouldn't

       have thought of Worcester as a different circuit, I
       would think that's a different division of this

 10    courthouse.
                  MR. LIVIZ: So when I filed this I put
 11
        "different circuit" only because I have to appeal now to
 12
        the First Circuit and I obviously, if you look at the
 13
 14     judges named in --
                  THE COURT: I noticed that.
 15
                     MR. LIVIZ: -- it includes the First Circuit.
 16
        And I'd like the record to reflect that there is smiles,
 17
        and I can see why, but you know what? I believe this is
 18
 19     justified. It's been a year later and
                     THE COURT: Well that one has not been filed
  20
                               so we're clear, last Tuesday, I
  21    for a year. Last
        believe it was -- at least what I think you're referring
  22
  23     to, is last Tuesday you filed a --
                     MR. LIVIZ: It was this year, half a year.
  24
                     THE COURT: No, but what you filed with
  25


Appx. 60 of 112
                                                            19




 1    respect to the -- in which you named five

 2              MR. LIVIZ: This was just filed,

 3              THE COURT: -- five judges of the First

 4    Circuit, Judge Gorton and myself as defendants, which is

 5    the one you were just referring to, I think, that makes

 6    it somewhat perhaps awkward to appeal to the. First

 7    Circuit -- if there is an appeal, that was filed last

 8    week.
 9               MR. LIVIZ: Correct.

10               THE COURT: This case that we're talking about

11    and we're in court on, 18-cv, um -- that was filed back,

12    I think, in August or September?

13               MR. LIVIZ: It was filed August 9th.

14               THE COURT: August 9th.

 15              MR, LIVIZ: So it's been five and a half

 16   months. So it's going on half a year now and this is

 17   the first day that I got to walk into a courtroom, um,

 18   when I made allegations that are warranted for the --

 19   for the alleged due process violations.

 20              THE COURT: So we're -- just so that we can

 21    move forward so I understand. I think that, with

 22    respect to the two preliminary issues, what I understand

 23    the case to be is you're unwilling to file the list of

 24    names under seal with the court right now, at least as

 25    long as the matter's pending before me, and --


Appx. 61 of 112
                                                             20




                MR. LIVIZ: That's incorrect.
                THE COURT: I don't mean to take that

      just want to describe the facts.
                MR. LIVIZ: That's incorrect, I will abide by

      this court. If this court, in other words, says "I
      order you to do it right now," um, I think that I would

      produce that because --
                THE COURT: I ordered you twice to do it.

                 MR. LIVIZ; I know, and I said here,

10    "Response," that "I respect this Honorable Court and I

11    acknowledge the order, but I'd like to do it at a

12    different court." But if this Court really, you know,

13    stresses its
                 THE COURT: I'M not transferring this case, I
14
15    see no basis to transfer this case to a court outside

16    this --
                 MR, LIVIZ; Then I will produce it within 24
17
18     hours,

19               THE COURT: Why not right now?
                 MR. LIVIZ: Well, first of all, as -- your
 20
 21    Honor, if you want me to provide addresses, some of
       these folks here on this have been ordered not to speak
 22
 23    to me. It's been 5 1/2 months.
                  THE COURT; Well if they've been ordered not
 24
 25    to speak with you, how can they be your clients?



Appx. 62 of 112
                                                                 21




ii                  MR. LIVIZ: Well -
                    THE COURT: In other words you filed this
 2
 3        complaint --
                    MR. LIVIZ: I'd like to answer the question.
 4
 5        I get the question, your Honor.
                    THE COURT: Go ahead. All right.
 6
                     MR. LIVIZ: In other words, if I haven't
 7
          spoken to somebody in 5 1/2 months, how can they be my
 8
          client?" That's a simple question. And the simple
 9
          answer is that I have a duty to protect somebody's
10
          interest until I have a written authorization of my
11
12        removal.
                So I have somebody that signed the document, wants
 13
           me to represent their interest, and then all of a sudden
 14
           Silence. Just because there's silence doesn't mean I
 15
           could walk away, my ethical duty requires me to continue
 16
           representation until there's a new lawyer that enters
 17
           their appearance or you, your Honor, allow me to recuse
 18
 19        myself from that client,
                         THE COURT: So my question to you is this.
 20
 21        When you filed this action on, um

 22                      MR. LIVIZ: August 9th.
                         THE COURT: All right, August 9th, there were
     23
     24    five plaintiffs named by pseudonym?
                         MR. LIVIZ: Yup, A, B, C, D, and E.
     25


Appx. 63 of 112
                                                               22




                    THE COURT: Well actually in the original
1
          complaint you had different -- you had made-up names for
 2
          them, and then in the amended complaint you changed it
 3
 4        to A, B, C, D?

 5                 , MR. LIVIZ: Right. Yes, I did.
                    THE COURT: All right. So as to those people,
 6
          did they retain you to bring and authorize you to file
 7
 8        this action on their behalf?

 9                   MR. LIVIZ: Yes.
                     THE COURT: All right. And were you under a
10
          bar not to speak to them before you filed this action,
 11
          did that bar arise before you filed this action?
.12
 13                  MR. LIVIZ: No,
                     THE COURT: It was after?
 14
                     MR. LIVIZ: Correct.
 15
                     THE COURT: Then why can't you provide now --
 16
           not orally in open court, because I'm prepared to let
 17
           you file it under seal, but in writing, right now, the
 18
           names and addresses of those people? And why aren't
 19
           they here? Are they here? That's my first question.
  20
    21                MR. LIVIZ: What?
                      THE COURT: Are they here?
     22
                      MR. LIVIZ: Your Honor, I keep getting
     23
     24     compound questions here. First of all --
                      THE COURT: That's not a compound question.
     25


Appx. 64 of 112
                                                                  23




                   MR. LIVIZ:    Well first you asked about why
1

2        can't I do it, but then you said, "Are they here?"
                   THE COURT: Yes, I've changed the question.
3
4        So the first question is, "Are your clients here?"
                   MR. LIVIZ: That wasn't the first question,
 5

 6       that was like the second question.
                    THE COURT: I changed it. Are       you don't
 7
         have to answer the other questions at them moment.

 9                  MR. LIVIZ: Um, I could answer them,
                    THE COURT: The question is "Are your clients
10
11       here?"
                    MR. LIVIZ:    Let me take a look here.
12

13                  (Looks around courtroom.)
                    MR. LIVIZ:    No, they're not.
14
                    THE COURT: All right, I ordered you to have
 15
          your clients here, so why are they not here?
 16
                                  (Pause.) Um, I asked the clients
 17                 MR. LIVIZ:
          to be here. If you did order them to be here, then that
 18
          would be my fault. I did notify them, asked for the
 19
 20       clients to be here the way I could --
                     THE COURT: Not the class, we're talking about
 21
    22    the named plaintiffs.
                     MR, LIVIZ: One client, I believe, is still
    23
           in, um, a drug, um, a rehab-type of situation.
    24
                     THE COURT: When was the last time you spoke
    25


Appx. 65 of 112
                                                                 24




          to that client?
                    MR. LIVIZ: 5 1/2 -- 5 months.
2
                     THE COURT: So you don't know whether that
3
          person's in rehab or not?
                     MR. LIVIZ: I spoke to the mother and the
5
          mother said that she was and she's unavailable. I mean
 6
          it -- whether I know or not, it could change as of
 7
          yesterday, The point is, is that I don't have a
 8
          protective order, so I'm in a situation right now where
 9
           my whole class action was thrown under the bus and .I got
10
11         no protection from this court.
                      THE COURT: Okay, it's not your class action,
12
           it's the plaintiffs' class action. You're the lawyer.
13
                        MR. LIVIZ: Well, your Honor, my plaintiffs
 14
           had their kids taken and nobody else stood up for them.
 15
           I was the first one to actually stand up and do
 16
 17        something.
                        THE COURT: I understand, but we're taking
 18
 19         this step by step.
                  So on January 11th I issued an order and which, um
    20
               well actually that's the second order issued.
    21
                        (Talks to Clerk.)
     22
                        THE COURT: I ordered you -- the first order,
     23
            I ordered you to file the list of names, I scheduled a
     24
            hearing, and I said that those people should come today.
     25


Appx. 66 of 112
                                                                  25




1        Not "should," that they "must."

2              So January 4th --

3                     MR. LIVIZ: Can I respond?
                      THE COURT: -- the last line of the order,
4
         Docket Number 55, then you can respond.

6                     MR. LIVIZ: Sure.
                      THE COURT: "Each individual plaintiff named
7
         in the complaint shall appear in person at the January
 8
         22 motion hearing." The January 11th order, in which I
 9
         ordered you to make the filing you hadn't made, um,
10
         said, "There is no change in the other provisions of the
11
12       order issued on January 4th."

13                    (Pause.)
                      MR. LIVIZ: So in other words you're saying
14
15        that they had to be here?
                       THE COURT: That's how I understand those
16
          words, "Each individual plaintiff named in the complaint
17
18        shall appear in person at the January 22 motion

 19       hearing."
                       MR. LIVIZ: Well, your Honor, I did not relay
 20
          the message of them having to be here, that would be my
 21
          fault, I misread the order on that part. It did ask
 22
          them to be here and, um, that's as far as I went.
 23
                 So if they missed -- if they, um     but again, you
    24
          know, you have to understand, your Honor, that at this
    25


Appx. 67 of 112
                                                                  26




         point I don't think that any of my clients even felt
         that I was doing anything. In other words, um, I had
         one of my clients basically in juvenile court, I was
3
         removed, and She walked out and looked at me and said,
4
         "I think I'm about to throw up right now," and walked
5
         away and was instructed not to speak to me
                    THE COURT: You were removed from representing
 7
 8       this person?

 9                  MR. LIVIZ: Correct.
                    THE COURT: So if you were removed from
10
         representing this person, how is this person your
11
12        client?
                    MR, LIVIZ: Because they're -- that's a
13
          juvenile court matter, this is a federal court matter.
14
                    THE COURT: Were you -- why were you removed
 15
 16       from representing that person?
                     MR. LIVIZ:. I don't know. I think because
 17
                    tell you, I mean you want me to guess, you
 18       well

 19       want me to speculate?
                     THE COURT: I don't want vou to guess or
 20
          speculate. I want to know* whatever order issued that
 21
           removed you as counsel for that person, what did that
 22
    23     order say in writing --
                        MR. LIVIZ: There isn't -- I don't know.
    24
                        THE COURT: -- or if it.was oral?
    25


Appx. 68 of 112
                                                                 27




1                    MR. LIVIZ: I don't know.
                     THE COURT: So you didn't see or hear the

3         order?

 4                   MR. LIVIZ: I was ordered to stay outside of
          the room, she was ordered in, and then she walked out
 5
          and wanted to throw up, and I said, "What's going on?"
 6
          And I couldn't even speak to her. And I know that when
 7
          I spoke to the judge, the judge before, um -- I feel
          like that there was a federal investigation that was
 9
                                                   .I don't know.
10        ongoing and I'm being messed with. But
                     THE COURT: You feel like there's a federal
11
12        investigation of you?
                      MR. LIVIZ:    Yeah. No, not of me, but of the
13

 14        system.
                      THE COURT: Oh. All right.
 15
 16                   MR. LIVIZ: I mean again I'm speculating. But
           as it stands right now, we're sitting here talking about
 17
           a court order, it's been 5 1/2 months, nothing's been
 18
 19        done, I raised --
                      THE COURT: With all due respect, something
 20
           has been done. You filed the complaint, this case
    21
     22    proceeded in an orderly fashion --

                       MR. LIVIZ:   No, it did not. It's been --
     23
                       THE COURT: You can disagree with that, and
     24
            that's fine, I understand that you might not agree with
     25


Appx. 69 of 112
                                                                 28




1         the way 1 , ve managed the case.
                You filed, on August 9th, a motion for a
2
          preliminary injunction and a motion to certify a class
3
          and appoint you as lead counsel. Summonses were issued
4
          on that day to you. On August.13th, you filed an
 5
          amended complaint. On August 13th, I issued an order
 6
          denying without prejudice your motion for a protective
 7
          order, denying without prejudice your motion to expedite
                                                     in your motion
 9        discovery and set a scheduling order --
                                             said,    No later than 7
10         for a declaratory judgment, and
           days after the filing of proof of service on all
11
           defendants, you shall confer with defense counsel and.
12
           file a joint status report stating your joint or
13
           separate positions regarding a schedule for resolution
 14
           of the motion for a preliminary injunction, a schedule
 15
           for resolution of the motion for class certification,
 16
           and any other matters either party wishes to address."
 17
                       MR. LIVIZ: What day was that?
 18
                       THE COURT: That was on August 13th, four days
    19
    20      after you filed the complaint.
                       MR. LIVIZ: Okay.
    21
                       THE COURT: There were various other filings
     22
            along the way, um, and rulings in timely fashion by me
     23
            with regard to the various orders, and then I reviewed
     24
            the submissions of the parties, and on September 26th
     25


Appx. 70 of 112
                                                                  29




          set a schedule. I said: "Discovery in the motion for
1
          injunctive relief and class certification are stayed
2
3         pending a ruling on a motion to dismiss that the

4         defendants said they intended to file." And I set a

5         date for November 13th for the defendants , motion to
          dismiss with an opposition due .14 days thereafter, and
 6
          said "I would establish a further schedule after ruling
 7
 8        on that preliminary Illation to dismiss."
                On September 28th, judgment was recorded on the

          docket of this court that the United States Court of
10
          Appeals had denied a petition for writ of mandamus. Um,
11
           and there are various other proceedings as reflected on
12
13         the docket.
                 On November 13th, there was a motion to dismiss
14
           filed -- two motions to dismiss filed by two of the
 15
           defendants, or two groups of defendants.
 16
                 And on November 21st, Mr. Fabella, the lawyer who
 17
           might appear by telephone, who went to Worcester, filed
 18
 19        a motion to dismiss.
                 And on December 18th, another lawyer, Katherine
 20
    21     Kenney, filed a motion to dismiss.
                  So you are -- lawyers are frequently, and fair
    22
            enough, unhappy with or disagree with the disposition or
    23
            management in rulings of the Court, and that's fine, I
    24
            have no problem with that, we have an adversarial
     25


Appx. 71 of 112
                                                              30




      system, but the case hasn't been ignored is my point.
            So coming back to the matters at hand and I'll

      summarize where I think we are.
            As I understand it, there are five named
      plaintiffs. To date you haven't complied with my order
      to file the names and addresses of the plaintiffs. At

      least as to one of those plaintiffs, where you
      represented that plaintiff in juvenile court, for
      reasons that were not provided to you, the juvenile
      court apparently removed you as counsel for that person
10
11    in juvenile court proceedings and instructed --
                 MR. LIVIZ: I was removed for all of them,
12
                 THE COURT: For all five?
13
                 MR. LIVIZ: Yeah, I was removed.
14
                 THE COURT: All right. So the five people
15
 16    here --
                  MR. LIVIZ: No, I'm sorry, four, I was removed
 17
               I'm sorry, three. What am I'm thinking? Um, I
 18    from
       apologize for interrupting you, but I did want to -- um,
 19
       interrupt you in terms of the way this was moving.
 20
             I also want to mention for the record September
 21
       12th, Document 13, and October 2nd, Document 31, we're
 22
       asking for expedited, um, as well as a show cause
 23
        hearing, and those were ignored. $o there's other
 24
        hearings that were requested that were not addressed by
 25


Appx. 72 of 112
                                                                 31




1        this court.
                   THE COURT: And so the record is clear, Docket
2
3        31 is your "Emergency motion to expedite limited-scope

4        discovery or alternatively issue a writ of mandamus

5        compelling the U.S Attorney to perform their duty

6        pursuant to a certain federal statute." You filed that

7        on October 2nd. It wasn't ignored. On October 3rd,
         after reviewing that motion, I entered an order denying

 9       that motion.
               So you might disagree with my ruling, fair enough,
10

11       but it was not ignored.
                       MR. LIVIZ: What about September 12th,
12
13       Document 13?
                       THE COURT: Well ordinarily we don't spend
14
15        time at oral argument with me telling you what the
          document says, but I'm happy to review it so the record
16
17        is clear in this case.
                On September 12th you filed an emergency motion
18
          for "An order to show cause by writ of habeas corpus
 19
          should not issue for children by" -- and then you listed
 20
 21       the various pseudonyms.
                Putting aside the fact that, just as a practical
 22
          matter as a lawyer, Mr. Liviz, if you file an -- if,
 23
 24       had granted your motion -- well, so first, I ruled on
          your motion the next day, on September 13th, I entered
    25


Appx. 73 of 112
                                                                  32




         an order with respect to that motion, um, resolving it.
1
         So it wasn't ignored. I entered two electronic orders
2
3        on that date and resolving those motions. So, one, it

4        wasn't ignored.
               Two, if you think about the motion and what you
5
         actually wanted, a writ of habeas corpus is an order of
 6
         the court to bring someone before the court, but if we
 7
         don't know who it is to bring before the court -- for
 8
         example, if there's an order to bring -- if what you
 9
         were looking for was an order to bring the child of
10
         Parent A before the court and you have never provided
11
          the name and address, even under seal, of Parent A, even
12
          if I had issued that order, which I didn't, there would
13
          be no way for me to direct anyone to do that, and no
14
          way, for example, if the, um, whatever agency the
 15
          government was going to try to enforce the Court's order
 16
 17       to comply.
                       MR. LIVIZ1 I respectfully disagree, your
 18
          Honor, you could have just issued an order and said,
 19
          "fill in the blanks." I mean obviously it's a parent
 20
          and there's only -- and the children are listed,
    21
                       THE COURT: I guess that misunderstands my
    22
           view of a writ of habeas corpus. I don't issue blank
    23
           writs of habeas corpus for lawyers to fill in the names
    24
           of the persons to be brought potentially under --
    25


Appx. 74 of 112
                                                                  33




          actually under court 'compulsion.
                     MR. LIVIZ: Your Honor, what would you like me
2
3         to do?

4                    THE COURT:‘ I've told you what I want you to

          do.
                     MR. LIVIZ: Okay, you want me to provide you
 6
          with names? l'il do the best I can. I'll do it by the
 7
 a        end of the day, if you'd like me to.
                     THE COURT: So hold on, I just want to clarify
 9
          where we are. There are Parents A. B, C, D, and E in
10
          this complaint, right, five parents named as named
11
12         plaintiffs?
                      MR. LIVIZ: Correct, your Honor.
13
                      THE COURT: All right. So as to three of
 14
           those people you say you were representing them in
 15
           juvenile court proceedings and you were removed by the
 16
          'juvenile court as their counsel and directed not .to
 17
           communicate with them, is that correct?
 18
                                                     let me make sure
                         MR. LIVIZ: All right. So
 19
 20        I do this. Okay.

.21                      (Pause.)
                         MR. LIVIZ: Correct. So I believe two of them
    22
            were, um -- I believe only one was, um -- only one is
    23
            available as a parent*, which. I'm -- she's apparently
    24
            back in Lowell, I'm not sure what the address is. I'd
     25


Appx. 75 of 112
                                                              34




       have to find out what the address is. One I believe is
       a state agent. Another one, I believe, was also an

       investigation. Um --
                 THE COURT: This is what I -- this is what I

       have wanted and what you have provided, the name, the
       actual full name and actual address for Parents A, B, C,
       D, and E. I've been operating under the assumption, in
       this case, that I operate in every case, and that is
       that when a lawyer files a case, that at the time the
       lawyer filed the case, the persons who were named as
10
        plaintiffs in that case have retained that person, the
11
        lawyer, to be their lawyer, and authorized the filing of
12
        the lawsuit. Now, based on what you told me, I'm
13
        concerned more so as to whether that's happened.
 14
              So what I want you to do is what I've wanted you
 15
        to do all along, and I ordered you to do twice and you
 16
        disregarded, which is (A) file the list of the five
 17
        names with a name and address. (B) I want you to
 18
        identify as to each of those people which,ones, if any,
 19
         you have been, in juvenile court proceedings, removed by
 20
         the juvenile court as their lawyer. You could just say
 21
         -- you don't have to say why, you don't have to
 22
  23     speculate, but I want to know --
                    MR. LIVIZ: Why do you need this information
  24
         to go forward when I can just tell you right now that
  25


Appx. 76 of 112
                                                               35




       the rulings in the Supreme Judicial Court, basically the
       removal of children for a period of a year plus, by a

       fair preponderance of evidence, is in violation of
                             that was issued by the SCOTUS, the
       SantoskY? Santoaky,
       Supreme Court, says you need it by clear and convincing
       evidence. Right now we can get a declaratory judgment

       that says that the use of --
                  THE COURT: I don't have --
                  MR. LIVIZ: Globally I could just make -

       I could just enter one for basically public policy as a
10
        realtor. I don't even need them. I could just said,
11
        "Hey, they're using the wrong standard." That's not the
12
13      correct standard ,
                   THE COURT: The answer to that is very
 14
        straightforward. This court, and no federal court, has
 15
        subject matter jurisdiction unless there's an actual
 16
        case in controversy, so you actually need a plaintiff
 17
        who's aggrieved to bring a case. If what you're.saYing
 18
         is the SJC is issuing decisions in violation of the law
 19
         as announced by the United States Supreme Court, the
 20
         people in those cases whose decisions -- who lost the
 21
         case because of that improper ruling, can ppeal to the
 22
         United States Supreme Court to tell the Supreme Court
  23
         that in your view -- assuming you represent them or
  24
         whomever represents them could do it, that the Supreme
  25


Appx. 77 of 112
                                                                 36




         Judicial Court' of the Commonwealth of MasSachusetts is

2        disregarding what the Supreme Court has said the

3        Constitution requires.
                    MR. LIVIZ: Your Honor, can I have a
4
         protective order then? Because, like I said; you're
5
         saying I need a -- I need a person to bring in. Well
6
         that person is being removed by the state. That state's
 7
         saying "No, no, no, no, no, we're going to hide him."
         Give me a protective order. If they're going to say
 9
         "Black people are going to be lynched," am I going to
10
         have to appeal to the Supreme court? If they're going
11
          to say "Homosexuals are going to have to wear little
12
          bands that says 'We're homosexuals,'" am I going to have
13
          to appeal to the Supreme Court? There's due process
14
          violations that's ongoing. I'm telling you that these
 15
 16       are being removed from my cases.
                I asked for a protective order so I can tell them,
 17
          "Rey, you've got a protective order," and you're like
 18
          "Well, I can't do it," so then the state removes me
 19
          I'll put myself as an individual that's injured. I'm
 20
          telling you right now that there's wrong standards,
 21
           they're abusing their powers. I come into a court of
    22
           law for help and I'm getting bounced, I'm getting
    23
           bounced back and forth. I need a protective order in
    24
           order to get these addresses. Without the protective
    25


Appx. 78 of 112
                                                                37




1        order, they're going to be gone, and the next person is

2        going to be gone, because I won't be able to represent

3        them.
                    THE COURT: Why can't you make the filing
4
         without a protective order? First of all, what is this
5
         protective order that you're now describing, what do you
6
         want it to say?
                     MR. LIVIZ: It's simple, that the state court

         cannot remove me as attorney for the parents. The
 9
         parent walked out and looked at me and said, "I think
10
         I'm going to throw up," Why would she say that, your
11
12       Honor?
                     THE COURT: I'm not giving you that order
13
14        without knowing more about it.
                     MR. LIVIZ: Well can I talk • about . it?
15
                     THE COURT: You don't need that order to
16
 17       comply with my order.
                      MR. LIVIZ: Yes, I do, because some of them
 18
          won't even be able to get in contact because they're
 19
 20       ordered not to talk to me,
                      THE COURT: If there is a state court order
 21
    22    that -- that --

    23            Does it apply to you or to them?
                      MR. LIVIZ: The state court order says "You,
    24
           Parent D, can't talk to me." You're telling me to go
    25


Appx. 79 of 112
                                                                38




         back to the parent and ask for information, but I'm
1
         ordered not to speak to them. I want a court order from
         you that says "No, you have the right to talk to me and
3
         that order was incorrect." And I feel like I'm being
4
5        played here. None of this makes sense.
                     THE COURT: I want to see -- if you want me to
6
         issue an order directing these people to talk to you, I
7
         want to see a copy of the state court order that says

 9       that, But in the meantime --
                     MR. LIVIZ: I can't get it. I'm not on the
10
          case. It's impounded. I need a court order from you to
11
12        do that,
                     THE COURT: If you are the lawyer for these
13
          people, you would know at least their old name and
14
                     MR, LIVIZ: Some of these are no longer
15
          they're representative, but I can't even get a contact.
1.6
                      THE COURT: But you represented them -- you
 17
 18       filed this case --
                      MR. LIVIZ: Correct.
    19
                      THE COURT: So when you filed this case,
    20
    21     presumably they had retained you to --
                      MR. LIVIZ: Yes, and I have their signature.
    22
                      THE COURT: And I want you to file their
    23
           names, their addresses, or at least what you know --
    24
           what their address was when they retained you at the
    25


Appx. 80 of 112
                                                                39




1        time you filed -- what their address was at the time you
         filed this lawsuit, and as best you understand it what
2
         their address is now. You can do all of that without
3
4        violating any state court orders. And if you have a
         written agreement, if you have any sort of agreement
5
                      MR. LIVIZ: Yes, I do, for all of them.
6
                      THE COURT: I want to see a copy of that
7

8        agreement.
 0                    MR. LIVIZ: Okay. Your Honor
                      THE COURT: And if you're telling me that the
10
         state court order -- you're saying that there are state
11
          court orders entered in juvenile court proceedings that
12
          prevent you from being their lawyer and you don't know
13
14        why --
                      MR. LIVIZ: Right here. This was filed back
15
16        on August 9th.
                     THE COURT: This is what you filed, but it's
17
18        not a copy of the state court order.
                       MR. LIVIZ: I don't have access. It's
 19
          impounded. I'm removed. I can't have access, the state
 20
          blocked me out. And you, sir, did not give me any help
 21
    22    to get it.
                       THE COURT: All right.   So, UM, I want the
    23
    24     list though that I've described.

    25                 MR. LIVIZ: Yes, sir.


Appx. 81 of 112
                                                                40




                     THE COURT: You haven't given it to me up till
1
          now. If you're going to file it, I want it filed by
2
3         4:00 p.m. tomorrow on the docket.

4                     MR. LIVIZ: Okay.
                      THE COURT: You can file it under seal if you
5
 6        wish.
                  Do you wish to file it under seal?
                      MR, LIVIZ: Um, it would be a lot easier for
 8
          me to just upload it on ECF, but I mean, um -- is there
 9
           any way I can just e-mail it? Your Honor, it would be a
10
           lot easier for me if I can just get the e-mail of your
11
           clerk and I'll be able to e-mail you -- all five of the
12
           signatures that I have, I'll e-mail to her and she
 13
           should be able to give it to you. That would be the
 14
           quickest way to get it to you. If that's what it takes
 15
 16        to --
                       THE COURT: Okay, you e-mail it by 4:00
 17
           tomorrow and you mail the paper copy to the cOurt, you
    18
            drop it in the mail tomorrow, so it's postmarked
    19
            tomorrow. So you do both. I want copies of the paper
    20
            documents, but you can send it by e-mail as well. So
    21
            send it by e-mail tomorrow, but you mail it as well.
     22
            It's going to be, one, the names and addresses of the
     23
            five plaintiffs. Two, it's going to be copies of
     24
            whatever the retainer agreements are. You still haven't
     25


Appx. 82 of 112
                                                                  41




          explained to me why you ignored the orders, but we'll
1
2         move on at the moment from that.
                Any of the defense counsel understand why he's
3
4         been removed as lawyers for some
                And, by the way, you're going to also say, for
5
          each of these five plaintiffs, which ones you have been

          removed as counsel, as you understand it by the
7
          juvenile court and, um, which ones are subject to orders

 9        not to speak to you.
                 Is that all five or just some of the five?
10
                     MR. LIVIZ: Um, so, your Honor, one moment.
11
           So here -- that's the throw-up. Let's see. Then that
12
           one, Um, another one said I was fired. And then, um,
13
           sued me for bad representation. So that's one, two,
14
           three, and -- um, I think that was it.
 15
                 And what was the other one? What happened to the
 16
           other one, why did I get removed from that one? I'm
 17
                                                             the
           trying to think. Oh, the other one was because
    18
            reason I know it was an investigation is because, um,
    19
            I'm filing my motions and then all of a sudden I see the
    20
            jaw drop trying to remove the motion and the statement
    21
            made "The state cannot sue itself." And, um, I prepared
    22
            my SJC filing and all of a sudden I don't know what
    23
            happened, there was, um -- but I was not even allowed to
    24
     25     advocate.


Appx. 83 of 112
                                                              42




            I mean clearly there's a background class action
      going on here that I believe this judge is on that
      clearly I'm not able to remove myself from this court
      and my hands are tied, and .I mean I can try to appeal
      it, but I didn't get nowhere with the First Circuit.
            Um, three, your Honor, that I believe.
                 THE COURT: So three of the five you've been

      removed as their lawyer, um, is your understanding by

      the state court?
                 MR. LIVIZ: Correct.
10
                 THE COURT: Two of the five, your
11
       understanding is you have not been removed as the lawyer
12
13     by the state court, is that correct?
                 MR, LIVIZ: To the best of my understanding.
14
15     I have to review it,
                  THE COURT: And one of the five has sued you
16

 17    for malpractice?
                  MR. LIVIZ: I don't know what it's titled.
 18
                  THE COURT: One of them has sued you for some
 19
       Sort of unhappiness that arose out of your
 20
 21    representation of him or her?
                  MR. LIVIZ: Correct, but I believe it's part
 22
        of the, um, part of whatever's going in the background,
 23
        because it was not the typical type of disgruntled
 24
        client, but more of like a pre -- a pre, um -- you know
 25


Appx. 84 of 112
                                                                 43




1        when you tell them "Hey, you need to do this" and then

2        somebody does it and they're doing it because they're

3        supposed to do it without actually wanting to do it or

4        understanding why they're doing it, in other words like

5        a puppet-type of thing. So it didn't really feel like
         it was a real type of thing. And it was also located in
6
7        a court that I believe was investigating in the

 8       background.
                    THE COURT: So let me -- I want the filing by
 9
10       4:00.
                      MR. LIVIZ: Got it, by 4:00. That's done.
11
                      THE COURT: And you're going to e-mail it to
12
          Ms. Montes or Ms. Simeone and you're going to mail it in
13
          tomorrow, the copies, the names, the addresses, the
14
          retainer agreements, and the identification as to each
15
          person whether you've ever been removed by them, by the
16
          state court as a lawyer, whether they fired you or not,
17
          or whether they've sued you or not, as to each of the
 18
          five, And these, um -- because I have to say I'm
 19
          concerned      the reason I'm asking about this is I'm
 20
          concerned as to whether these people -- whether you can
 21
          actually -- (A) whether these people authorized you to
    22
          bring this lawsuit and (B) whether you can actually
    23
    24     represent these people.

    25           For example --


Appx. 85 of 112
                                                                 44




                    MR. LIVIZ: I'm concerned too, your Honor.

          I'll be more than happy to just get rid of them. I
          could just file myself as a realtor. I could represent
          myself. This declaratory judgMent needs to be placed.
          They're violating a Supreme Court's order that you have
          to have clear and convincing evidence to be able to
          separate parents and children for long periods of time.
          You've got a year and a half based on a preponderance of

          the evidence. You can't do that. That's unlawful.
                     THE COURT: That bringe us to the final
10
           question and the reason for the hearing, which is Rule 8
11
           of the Federal Rules of Civil Procedure requires a
 12
           complaint to be a short and plain statement of the
 13
           claim, and here you filed a, um, a complaint that spans
 14
           199 Pages without exhibits. And so, um, you know the
 15
           reason we're here is the defendants have said
 16
           essentially, "Judge, this is not a short and plain
 17
            statement and we can't meaningfully respond to this."
 18
                  What do you say to that?
 19
                      MR. LIVIn First of all, your Honor, I
  20
            respectfully.disagree, we're not here because of that,
  21
            because only one defendant actually met with me pursuant
  22
            to Local Rule 7.1 that requires meaningful conference.
  23
            And I specifically in my e-mail -- and I'd like to
  24
             direct your attention, since we're ohifting gears here,
     25


Appx. 86 of 112
                                                                45




                             um, if we can go to Docket Number 49,
1         if we can go to
          um, and -7 if we can go to Document 49, we'll see that
2
          it's basically an Exhibit A that I attached.
3
                In Document 49, if we look, for example, .at Page
4
          3, it says, for example, the state, who's represented by
5
          Assistant Attorney General Anna Rachel Dray-Siegel,
          says, um, pursuant to Federal Rule of Civil Procedure 8,
7
          "Please consider this communication to present my

          attempt to confer regarding State defendants'
 9
                                                     'I respond,
          anticipated Rule 8 motion to dismiss." And
10
           "Dear Anna Rachel Dray-Siegel, I believe we can make a
11
           compromise. I'm willing to rewrite, summarize, or put
12
           in different words anything that you don't understand."
13
           And notice I said "I'm willing to rewrite." She wrote,
14
           "The complaint is far too lengthy and confusing to
15
           provide them with appropriate notice of the claims
 16
           against them and an opportunity to respond. If we break
 17
           down what you wrote it translates to (1) too lengthy,
    18
            (2) too confusing or an appropriate notice of claims,
    19
            (3) an opportunity to meaningfully respond." And I put
    20
            "(1) Too lengthy." "Would creating bullet points or
    21
            providing me with Cliff notes like summarize and resolve
    22
            the problem?" And notice again I offered to rewrite it.
    23
            I still can offer to rewrite it. So this is not a
    24
     25     proper Rule 8 before the court.


Appx. 87 of 112
                                                                   46




                       THE COURT: There are two ways to do that,
1
             You can talk to opposing counsel, you can find out what
2
             the issues are and then you can reach some sort of an
3
             agreement, and then you file a revised complaint.
4
                       MR. LIVIZ: 1 did that.
5
                        THE COURT: No, the one that you filed that's
6
             the operative complaint right now is 199 pages. You
 7
             talked to her. Agreed. But if in fact, after reading
 8
             her motion, okay, you feel that it is confusing and too
    9
             lengthy, what you do is you propose, "Judge," you could
10
              write an opposition, say it complies with Rule 8, and if
11
              you think it doesn't, "Here is a 15-page much shorter
12
              streamlined focused complaint," and we'll offer that.
 13
              But all 1 have in front of me is either you're correct,
 14
              it complies with Rule 8, they're correct that it doesn't
 15
              comply with Rule 8, or if it doesn't comply with Rule 8,
 16
              1 have your assertion that you would provide them Cliff
    17
               notes, okay, or that you could rewrite it. But 1 don't
    18
    19         have any rewrite.
                          MR. LIVIZ: 1 respectfully disagree with you,
    20
               your Honor, it's not properly before the Court. For you
     21
               to be able to hear this Rule 8 motion, they have to
     22
               comply with Rule 7.1. So your first question should be
     23
               whether they did comply with Rule 7,1? Before we get to
        24
        25     the Rule 8.


Appx. 88 of 112
                                                                     47




                  So I'd like to ask this Court, did they or did
1
2            they not comply with Rule 7.1?
                       THE COURT: The way it works is I get to ask
3
4            the questions.
                       MR. LIVIZ: Sure,
5
                        THE COURT: You can raise the issue about
 6
             whether -- so what I understand you to be saying to me
 7
             is you don't think I should hear the Rule 8 motion
 8
             because you don't think they sufficiently conferred.
    9
              I'm not going to deny their motion at this stage of this
10
              case on the grounds that they didn't suffi iently
11
              confer. The point of conferral is to get the lawyers to
 12
              talk to each other about the issues.
 13
                    In my experience, though I'm a big believer in
 14
              Rule 7 and conferral, by the time we get to the motion
 15
                                              well it's not the two of
              hearing, if the two of you
    16
               you, but the two sides, haven't reached resolution as to
    17
               the issues or narrowing of it, that -- usually it's
    18
               presented, then in my view, at least in this case, the
    19
               best course is to proceed to addresS the motion. So
     20
                          MR. LIVIZ: Can I have 24 hours to rewrite it
     21
               then or actually a week? How many pages would you like
     22
               me to make it, a page? 5 pages? Two paragraphs?
     23
                          THE COURT': Oh I don't know how many pages.
        24
                      But what do you have to say about whether it
        25


Appx. 89 of 112
                                                               48




1        complies with Rule 8?

2                  MR. LIVIZ: I'm sorry, sir?
                   THE COURT: Do you want to address orally
3
4        whether the complaint complies with Rule 8?
                   MR. LIVIZ: Your Honor, I am filing a class
5
         action based on systemic defects that are alleging three
6
7        branches of government, both the executive, the
         legislative, and the judicial, that's three branches of
         government. 199 pages is not enough. And this motion
 9
         is frivolous, it should not have even been filed in
10
         court, because everything is organized, it's -- it's --
ii
         it has a table of contents, and it makes sense. In
12
          other words it shouldn't -- the question should be why
13
          are we even here when it clearly outlines what the
14
          defects are? And it has references to state -- to
15
          federal Supreme Court law that says what's happening is
16
17        illegal. .It's unlawful.
                     THE COURT: Do you know the difference between
18
 19       a "brief" and a "complaint"? This is --
                     MR. LIVIZ: I'd like to answer your question.
 20
                                                               it
          A brief is a memorandum, you know it talks about
 21
          justifies. A complaint is factual assertions. And in
 22
          this you have additional information, but I try to limit
    23
           it with footnotes. And so the answer is, could I have
    24
           redacted it further? Yes, I could. But because it's a
    25


Appx. 90 of 112
                                                                 49




         complaint that alleges -- a novel complaint that hasn't
1
         been filed before -- we have childrens' class actions
2
3        that have been filed before, we don't have a parent's
         class action, and that I believe filing a complaint
4
         without a memorandum would not be fair to file before
5
         the Court, I made it to make it easier for the Court
6
         and my opposing counsel so that they can better

 8       understand it.
               If I was to file it with just assertions, as you
 9
         say, it would not be as easy to understand, it would not
10
         make as much sense, and I believe it would make sense to
11
          actually request -- whether by brief or memorandum, to
12
          support why the complaint can even go further past Rule
13
          8, because it still has to abide by Rule 12(b)(6) of
14

15        being plausible.
                As we know in, um, the new standard that came out
 16
          with the Supreme Court that requires for a claim of
 17
 18       relief to be plausible --

 19                  THE COURT: Yes.
                     MR. LIVIZ: -- I couldn't show it to be
 20
          plausible without actually writing it in the way that I
    21
           did. So it's one of those Catch 22s, fail at Rule 8 or
    22
           fail at 12(b)(6). I guess it could have been done
    23
           separately where you have just a complaint and then a
    24
           brief filed with it to support the complaint, and I
    25


Appx. 91 of 112
                                                                   50




          could certainly do that, the work is already done. It
1
          would not take me but -- it would not take me but one
2
3         night to separate it.
                       THE COURT: Okay, let me hear from the
4
5         defendants. Thank you, Mr. Liviz.
                  First, do any of you have any insight into why
 6
          Mr. Liviz has been ordered not to represent some of

          these plaintiffs in juvenile court?
                       MS. DRAY-SIEGEL: And I have no information

           indicating that he has been forbidden or a court order
10
           to that or any information pertaining to that,
11
                        THE COURT: So you just don't know either?
12
                        MS. DRAY-SIEGEL: No, I don't know either way.
 13
                        THE COURT: And is that the same for the other
 14
 15        two?
                        MS. PAQUIN: Likewise, your Honor.
 16
                        MS. SILVA: Yes,
 17
                        THE COURT: Okay. So it may be absolutely
    18
            correct, but it'$ simply a matter about which you don't
    19
    20      know?
                         MS. DRAY-SIEGEL: I have no information
    21
            indicating one way or the other.
     22
                         THE COURT: Okay.
     23
                    One of my concerns is adjudicating a case in which
     24
                  and the reason I want the names is where there's
     25


Appx. 92 of 112
                                                                  51




          questions, and now there's more questions about the
1
          capacity or the authority of counsel to represent some
2
          or all of the plaintiffs. So that hopefully will be
3
          resolved by what I receive tomorrow, or if it causes
4
          further questions or matters to be inquired into, then I
          will -- there will just be another order and we'll brief

          that or what have you.
                But do you have any general views about that which

 9        you wish to speak now?
                     MS. DRAY-SIEGEL: Yes, your Honor. Even if we
10
          do know who the actual plaintiffs are in this suit, um,
11
           we still feel -- the state defendants still feel that it
12
           violates Rule 8, and furthermore that, as a result of
13
           those violations, that they rise to the level of
14
           egregiousness that this case should be dismissed without
 15
           providing an additional opportunity to amend the
 16
 17        complaint ,
                         THE COURT: Well briefly explain to me why you
 18
 19        think it violates Rule 8?
                         MS. DRAY-SIEGEL: Um, well for example, your
 20
           Honor, you highlighted the length, it's 199 pages, 568
    21
            paragraphs, it enumerates 22 causes of action, but in
    22
            addition to mere length, um, he made the complaint
    23
                                                       re not plain,
    24      averments, um, they're not short, they ,
            they're not simple or direct. I went into greater
    25.


Appx. 93 of 112
                                                                  52




          detail in my motion. But just to highlight a few of the
          pleading deficiencies that the State defendants believe
          are characteristic of the amended complaint as a whole.
3
                It contains sweeping assertions that are divorced
4
                                              For example, Paragraph
          from actual factual allegations
          2 is a summary of real news that makes broad and
          unsubstantiated claims about the socioeconomic status of
 7
          parents who are involved with the Department of Children
 8
          and Families, about the social workers, et cetera. It
 9
          makes allegations, um, about ,parents and the Department
10
           being forced to receive chemical treatments to treat
11
           their alcoholism. It makes very sweeping, very
12
           generalized things that are not tethered to any
13
           allegations regarding a specific defendant or indeed
 14
 15        even a specific plaintiff.
                 The amended complaint is also confusing, it
 16
           appears to ask this Court, in one part, to overturn a
 17
           Supreme Court decision, and that's at paragraph 37. It
 18
                                                          . copied
           appears to contain paragraphs that are directly
    19
            from complaints in other proceedings that have nothing
    20
                                                          .2ho 439
            to do with this one, and that would 7)e. Pagra
    21
    22      and 478.
                  It advances numerous premature lega arguments.
     23
            For example, at Paragraphs 203 to 210, it spends 6 pages
     24
                                        a tangential argument about why
     25     anticipatory advancing


Appx. 94 of 112
                                                                   53




          it is not framed as a class action on behalf of the
          children. It liberally quotes from federal acts without

          again directly tethering them to any sort of
          allegations. We know that a pleading is not an
4
          appropriate place to raise these sorts of arguments or
 5
          bring all this legal analysis into the foray.
 6
                   It also attempts to incorporate a large variety of
 7
          irrelevant background material, for example at one point
          -it'incorporates by reference a 93-page motion that was
 91
          filed by Attorney Liviz in another unrelated matter and
10
                 purports to incorporate by reference materials that
11         it-
           may be filed in the future in this case.
12
                   And overall all of this, and together with some of
 13
           the other.deficiencies.that we have .highlighted in our .
 14
           motion to dismiss, do not adequately 'inform the
 15
                                          miscOnduot•is. .He doesn't
 16        defendants what' the alleged
                                                   don't•know who the
           tie that to specific fcts. . Again we
,17
                                       handS are tied .11. terms of
 18         plaintiffs even are. Our
                                            lengthy complaint.
 19        'trVing to respond to this r-ery
                         THE COURT: Let Trve ask you a different
    20
     21     question.
                         MS. DRY-SIEGEL: Yes...
     22
                         THE COURT: It'S a proposed class action?
     23
                         MS. DRAY-SIEGEL: Yes.
     24
                          THE COURT: For counsel .to -- for any lawyer
     25


Appx. 95 of 112
                                                                 54




          in any proposed class action, it needs to he approved by
1
2         the Court in order to represent the class.

3                   MS. DRAY-SIEGEL: Yes.
                     THE COURT: The issues that we've discussed
4
          here today give me concern about whether Mr, Liviz could
5
          be certified to represent a class, especially if he's
6
          been sued by one of the members of the class, and about
 7
                                                       some cases
 8        his representation and if the State court in
          has, um, determined that he's not appropriate to
 9
          represent some of these people in juvenile court
10
11         proceedings.
                .So what, if any, significance would that have if I
12
                                                  it's premature to
13         cane to that conclusion -- and maybe ,
           address that question, but •what significance does that
14
           have vis-a-vis -- does that have any significance
 15
           related to the viability of the -- I mean if it's not a
 16
           class in theory, I mean assuming it's viable, it could
 17
           proceed with respect to the named plaintiffs, right?
 18
                      MS. DRAY-SIEGEL: Your Honor, I think in that
 19
            case it would still violate, we would have these
    20
    21      fundamental --
                       THE COURT: sight it doesn't solve Rule 8. I
    22
    23      understand.
                       MS. DRAY-SIEGEL: Right.
    24
                       THE COURT: I mean if you're right about Rule
     25


Appx. 96 of 112
                                                              55



       8, it at least has to be restated or it's dismissed.
       But if it -- but what is the significance to the case,
       at least as to the named plaintiffs' claims, if there's

4      that problem with the class? Does that just mean a

5      different lawyer might have to represent the class or

6      does that mean -- does that have some significance with
       respect to the actual irAividual cla ms of the

 8     individual plaintiffs, assuming that thsre are

       individual claims?
                  MS. DRAY-SIEGEL: Yes, um, I'm nDt quite sure
10
11     how to answer that, your Honor.

12.               THE COURT: Fair enough.
                  MS. DRAY-SIEGEL: Understanding that he's
13
                                          the Massachusetts child
14      making a wholesale challenge on

15      welfare system in general, }Jilt Still feeling like I

16      don't really know what were actually talking about

17      here, it's sort of hard to talk about what the impact of

18      there being a class versus just five plaintiffs or some

19'     subset thereof.
                   THE COURT: Do either of tbe deEendants, the
20
                                    anything to add to what she
 21.    other defense counsel, have
        has said? You don't waive anything by resting on your
 22
 23     briefs, but if you have something to add, now is the

 24     time.

 25                MS. PAQUIN: Your Honor, i , m not sure if I'm



Appx. 97 of 112
                                                                     56




          answering what you're asking, but-I re:
                                                . present defendant

          Olbrian who is a private attorney who does work for the
          Committee for public Counsel Services, CPCS,.and so I
 3
          have cOncerns that if this were a class action, um, I'm
 4
          not entirely certain that defendant O'brian would be an
 5
          appropriate defendant. But I'm not sure that that's

          what you're really asking about at this juncture.
 7
          That 's certainly something that I would be concerned
 8
                                                      ., Because the
 9        about• if this were certified to be a fllass

10        . allegations --
                       THE COURT: That seems to Te it auestions
.11
           I've stayed the motion for class certificat pn, so it
 12
                                               at the moment all there
 13        seems to me that would be, um
                     these capacity questions or questions about the
 14.       Is is .
           plaintiffs and the Rule 8 motion. There are
 15
           can foresee that you might be raising .a variety of
 16
                                                          - whether
           issues in that regard depending on the shape 7
 17
           .the case goes forward and if so what shape it takes.
 18
 19        But I think. those ,would be. later.

  20                  MS. PAQUIN: . I would tend to think,so, your
                         just wasn't sure exactly how.faralong the
  21        Honor. • I

. 22        road you were --

     23                   THE COURT:. Sure,
                      I was wondering, Mr. Liviz, if I came to the
     24
            conclusion -- which I haven't reached yet, but if I came
     25


Appx. 98 of 112
                                                                57




                                                                  1
         to the conclusion that Mr. Liviz was not a lawyer whom I I
1
         could authorize to represent the class, what is ,he
         significance of that if we get to -- assuming we got
3
         over Rule 8 and all of that, what does that do to the

         claims of the individual -- is that something I
5
         shouldn't think about till now or does that have some
6
         effect on the claims of the individual plaintiffs?
7
                    MS. PAQUIN: Assuming some other attorney was
 8
         certified to represent the class and had authority to do
 9
         so, um, I would think that that wouldn't necessarily
10
11        change the analysis of the claims.

12                  THE COURT: Okay,

13              Anything you want to add?
                    MS. SILVA: The only thing that I would add,
14
15        um, in regards to --
                     THE COURT: Remind me who you represent?
16
                     MS. SILVA: I represent defendant McKenna,
 17
          who's another one of these CPCS attorneys.
 18
                     THE COURT: Okay.
 19
                     MS. SILVA: I just would add that, um, after
    20
           reading the complaint, McKenna isn't identified
    21
           individually at all in the 21 causes of action. We
    22
           believe that we have identified, um, the parent
    23
    24     plaintiff who she epresented.
                      THE COURT: "McKenna" is
    25


Appx. 99 of 112
                                                                 68.




1                   MS. SILVA: Yes.
                    THE COURT: All right. And so other than the

          caption, she appears in Paragraph 93, which is just the
3
          paragraph that says she's an attorney admitted to
4
          practice and where her office is located, and she
5
6         appears in Paragraph 202.
                But you're saying she doesn't appear in any other
 7
          paragraph in the complaint?
                     MS. SILVA: Yes, your Honor,
 9
                     THE COURT: And putting aside Rule 8, is your
10
          point "What is she doing here in the complaint?"
11
                     MS. SILVA: Yes, your Honor.
12
                     THE COURT: I get it.
13
                 Okay, anything else you want to add?
14
                     MS, SILVA: And• separate and apart from that,
 15
           um, just in regards to Attorney Livia producing the
 16
           names and addresses under seal, um, we have identified
 17
           who we believe is the parent plaintiff, um, although
    18
           from reading the complaint we believe that it was the
    19
           father or the husband of the parent plaintiff who
    20
                                              my only comment would
    21     defendant McKenna represented. So
            be, if the next step of the case -- if the case is going
    22
            to proceed, defendant McKenna would want to know at
    23
     24     least the name of the --
                       THE COURT: I'm not authox:izino an ex parte
     25


Appx. 100 of 112
                                                                 59




1         filing.

2                     MS. SILVA;
                      THE COURT: So we're all clear -- and that's a
3
          good 4uesti0n, because sometimes people are confused,
4
          I'm authorizing Mr. Liviz to file it under seal„ "Under
          seal" means it's not public and I'm doing that because
          of the nature of the iSsues at stake in the case and
7
          until I know more about the case I'm prepared to accede
 8
          to a lawyer's assertion, somewhat unopposed, that at
 9
                      preliminary way the names of the plaintiffs
10         least in a
           ought be shielded from public view. Whether that would
11
           persist, I don't know, but it is a policy we follow in
12
           certain other kinds of cases. For
                                              example, in special
13
                                         appeal under pseudonyms,
14         ed appeals we allow people to
           just their initials or something like that, because
15
                      reason they should have to be publicly
 16        there's no
           identified. And so I'm allowing him to file it under
 17
           Seal, but "under seal" does not mean ex parts.
 18
                    So all of you -- whatever Mr. Liviz files
 19
                                  it, the simplest thing,
    20     tomorrow, when he fils
            Mr, Liviz, would be for you to cc all of the lawyers in
    21
            the case so they receive a copy of what you-send.to
                                                      ,
    22
                                     event, I will direct the. clerks
    23      Ms. Simeone. But in any
                  when we receive it,. to in some way provide it to
    24.     to
            you, .And if it's not obvious that it's already been
    25


Appx. 101 of 112
                                                                        60




          provided to you, you can inquire.
                I do not have the intent that it should be ex
2
                   I'm not authorizing an ex parte filing.        If
3         parte.
          someone wants to file something ex parte in this case,
 4
          they need to file a motion requesting leave to file
          something ex parte and explaining why there should be
 6
          something provided to the Court that's not provided to
 7
 8        all the other lawyers in the case.

                      MS. SILVA:    Thank you, your Honor.
 9
                      THE COURT.    So, Mr. Liviz, two things.
10
                      MR. LIVIZ:    Your Honor, I didn't get a chance
11
12.        to respond.
                      THE COURT:     That's why I'm calling upon you,
13
 14        um, because it's an adversarial system.

 15                   MR. LIVIZ:     Yes, it is.
                                     And now   T   want to hear what you
 16                   THE COURT:
                           So I'm just directing you that there's two
 17.       have to say,
                                                       One is Rule 8.    I'm
 18        things that I think they discussed.
                                   You don't waive your arguments that
 19.
 •         happy to hear you.
           are in your papers, but I'm happy to hear what you have
- 20
                                                                And
 91        to say with respect to what they said about Rule 8.
                           I want to know why a person is named as a
  22        in addition,

    23      defendant and in a 199-page complaint with 536
            paragraphs there's no mention of that person doing
     24
     25     anything, no specific factual allegations?


Appx. 102 of 112
                                                                         61




                        MR. LIVIZ:     Your. Honor, what about -- what
          about me pitching the Court for me to be certified?            I
2

3         mean there were some comments whether I should be

4         certified or not, but I didn't get a chance to respond

 5        to. that.
                        THE COURT:     You can respond to that issue as
 6

 7        well.      I raised that, in fairness, not the Assistant

 8        Attorney
                         MR. LIVIZ:    ,Well, which order would you like
 9

10        me to go?
                         THE COURT:    You can go in whatever order you
11

12        want as to those three topics,

                         MR. LIVIZ:     Well we'll start with the good
13
                     I think that I should be certified because I will,
.14        one, --

15         um --• Well, I'll tell you --
                                                                   You know
 16                    THE COURT: I'll save you some time.
                                              at the moment, that
 17        what? One, I'm not going to rule,
           you are certified and I'm not going to rule that you're
 13

 19:       not going to be certified.
                          MR. LIVIZ:    gir, I want to make a point that's
 20
                               it's going to clarify something for this
 21        very important,

    22     Cout,

    23               I've seen -- no disrespect, Att,ornen McKenna in.
            action in one of the trials that I wao doing and I'm
     24
            sitting there watching and. I'm watching and like "Th,is,
     25


Appx. 103 of 112
                                                                          62




                                       'is your legal-,right to :?arent
1             is not fatily court, this

2                        , and what I saw is that -- and this is important
                 court s '
                 because I mention culture and I try toexplain it and
3
                 its very important for you to understand, your Honor,
 4
             - that what I saw is that you have this culture of a
 5
                 family attorney of 30-plus years is going .to become.the.
 6
                 judge because they have experience in probate and family
 7           -

                 court, and what you have in family court is this
 8
                 :equitable relief, the best interests of the child, and
    9
                 I'm sitting here watching and I have this ..quitable
10
                                                                rent in
11.
                 relief stuff going on. And it's very diff e
                 family court where you have two parents and you can't
12
                  split the child in half, but it's very different when
131

 14               you have the State --
                                THE COURT: Solomon offered that.
 15

 16                             MR. LIVIZ1 Who?.
                                THE COURT: King Solomou
• 17
                                MR. LIVIZ: Well I'm sure that's probably good
 16
                           , I'll have to look it up a little bit later. But
• 19              stuff-

     20           the point, is that, um --
                             THE COURT: That's how he resolved,a custody
     21

     22            dispute.
                                MR. LIVIZ: Split him in. half
                                THE COURT: That's what he offered ap the
     24
                   resolution and that's how he resolved the custody
        25


Appx. 104 of 112
                                                                 63




         dispUte. He didn't actually split the child in half,
         but he proposed splitting the child in half as a method
2
3        of resolving the case.

4              So it isn't necessarily 7 - it's true that you
         can't viably split'the person in half, but it doesn't
5
    mean that it isn't something to at least contemplate in
6
7 •'order to discuss this matter, So you might read up on

 8       it.
                    MR.' LIVI7i: Your Honor, I'm happy to hear the
 9
         dourt offer a little bit of relief in terms of, um, that•
10
         that was a good point that one must consider, um,
11
         cutting an individual in half as an option, um, although
12
13        not a good one.
                But what I observed and I try to -- and I will
14
          never forget that moment,when I was in court in front
15
          of, um, a juvenile court judge and I said, Your Honor,
16
          this is not equitable relief in family court, this is
17
          your legal right to parent court," and nobody got it. I
 18
          looked around and neither the lawyers of 20,, 30 years,
 19
          neither did the judge, and I; said, "Holy smokes, it's
 20
          that moment," yOu know that moment when you're by
 21
          'yourself and it's lonely. I'felt alone. Because when I
 22
           was doing the trial -- and I did my trial on the merits,
 23
           no offense, I saw McKenna argue, and I'm watching and
    24
    26    'I'm like --


Appx. 105 of 112
                                                                64




                   THE COURT: What does this have --
1
                   MR. LIVIZ: 231d I'd like to finish though.
2
                   THE COURT: No, no, the question of
3
         certification is premature. I'm not -- I will tell you,
4
         going right now to rule that you are certified and I'm
5
         not going to rule that you should not be certified to
6
7        represent the class.

 8                 MR. LIVIZ: Sure,

                    THE COURT   T. raised the question because -
 9
         and I'll be frank with.you, that given what you have
10
         described for me as to (A) one client -- one of the five
11
         named plaintiffs has sued you, and (B) that the state
12
         court has removed you as a lawyer for three of the named
13
          plaintiffs, and (C) some of the thina that you have
14
          said in some of the filings, it gives me pause as to
15
          whether I think you would be appropriate to be certified
16
          to represent the class. But I will tell you that I'm
 17
 18       not deciding on
                     MR. LIVIZ: It was a state agent. I mean I've
 19
    20    got to tell you what I was watching.
                     THE COURT: I'm keeping an open mir. and I'm
    21
          not ruling on that now, because after the discussion I'm
    22
          satisfied that that question doesn't particularly bear
    71
           on the issues before me at the moment, So if and when
    24
           we reach the question of certifying a lawyer to
    25


Appx. 106 of 112
                                                                      65




                                        will have a full and fair,
1         repreSent- the class, you

2         .opportunity.
                       MR. LIVIZ:     Sure.
3
                       THE COURT:     So the question I have is, two.
4
                       respect to McKenna. McKenna, other than the
51         One, with
                                                , doesn't: appear
 6         two paragraphs I mentioned, his name.
                                             is there a reasonable
 7         anywhere in the complaint, $o how
           basis to name that person and why is that peropn a
 8
 9         dey!endant in this case?
                      MR. LIVIZ1 Sure. Paragraph 415, failed to
10
            advocate for a jury trial. Paragraph 416, failed to
            advocate for a speedy trial. paragraph 417, failed to
12
            advocate for grandparents' rights. Paragraph 418,
            failed to ask for a CORI-of a social worker, Do you
 14
            know I almost got thrown out of court, when I started
 15•
                                                         T asked him,
            asking the social worker their background.
 16
            "Do you have any experience with kids?", .There was an.
 1'7
 18          objection. I almost got shot.
                          THE COURT: I don'.t-see inPar.agraph •415
    19
    20       Mr.. McKenna's name.
                   It's Ms McKenna, right'?
     21
                          MR. LIVIZ: I could take ny one.of the --
     22
                                        The complaint stands by its own
                          THE COURT
     23
             terms. So right now. Paragraph 415 you say implicates
     24
             McKenna, but it doesn't say anything about McKenna.
     25


Appx. 107 of 112
                                                                66




1                  MR. LIVIZ: It .says "Globally . CPCS attorneys

2        failed to advocate for these rights." McKenna is a CpCs
         attorney. She failed to advocate for these rights. The
3
         way McKenna is connected is by her being a CPCS attorney
4
         and CPCS attorneys failed to advocate for these rights.
5
6                   THE COURT: 1 understand.
               With respect to Rule 8, anything else you want to
 7
         say about Rule 8?
                                                          willing to
                    MR. - LIVIZ: Um, yes, that, again

10       rewrite this and I believe there was ineffective 7.1.
         And I would rather hear it from this Court to say,
11
         "Well, this is what I would want you to do," Because to
12
                                            and I'm clearly stating
13        me, if you're a CPCS attorney

14        lack of effect of jury trial,
                1 was there at the Supreme Court when I filed a
15
          request for a jury trial for one of the clients and you
16
          know what I heard? i•heard people were getting on the
17
 18       Phones and everything and - like "What'li the big
          excitement?" Because I understand that that was a
 19
          state --I don't know if it was a state or if it was a
 20
 21       federal agent, that basically said they were
          investigating. And I'll never forget that moment when
    22
          she looked at me and said, "Oh, yeah, lets sue
    23
           everybody, hey, wee," and gave me a High 5. But she
    24
           never expected me to sue the Supreme Judicial Court.
    25


Appx. 108 of 112
                                                                     67




          What they expected.me to sue was the 'DCF„. they, expected

2
          me to sue all these, you know, side people, not
          realii,ing that I'm thinking ahead and I'm saying, "Wait

4         a minute, who's rubber-stamping all of this?" The

5         jUdg
                    And right now, your Honor, that's why I filed the
 6
          rest, is I'm getting bounced around, I'm not getting
 7

 8        answered -questions. I know everything Im saying is

          correct and I did my homework and I!", know w h at I, m doing
          and I know that if I present to a jury, my jury of the
10
          peers is going to rule in our favor because -- it should
11
          be a directed verdict, that there's: clearly a violation,
12.
13,       that for a year and a half, based on a fair
           preponderance of the evidence:, when the Supreme Court
14
15             said yes, it needs to have clear and convincing

16             evidence?
                           THE COURT: I think the way you •put it was
17
               you're "taking the ball to the hoop like Jordan and
 la
 19 • Bird," wasn't that how you put it? For a billion

 201           dollars.
                           MR. LIVIZ: Well I woud say, mo r e like Larry
 21
               nird. Michael Jordan is more like a dunk and I can't'
    22
               touch the net. So it would be more like a jumper. shot.
           -


                           THE COURT: I got the point that you think
    24
                           MR. LIVIZ: Thank you, your Honor.
    25'


Appx. 109 of 112
                                                                      68




                      THE COURT:      Okay, Thank you,
1
                      MR. LIVIZ: If I can please just have a moment

          to rewrite it? I'll comply With this Court's orders by
3

4         tomorrow.
                      THE COURT       So I'm going to take the Rule 8
 5
          motions under advisement.: Tomorrow, by 4:00, you're

          going to Make that supplemental filing.

 3                    MS. DRAY-IBSET,! Yes, sir.

                        THE ,COURT:   And well go from there. All
 9

10        right, I will say, um --
11              Yes?.
                        MS, PAQUIN: Your Honor, if I may just add one
12
          more point on behalf of Attorney O'brian in regard to
13
           the.Rule 8 motion? T did want to clarify that as the
14
                                      the controllng complF.int stands
 15        amended complaint
           right now, it's not clear also which causes of actions
 16
                                                   brian. So I just
 3.7       have been pled against Attorney 0 3
           wanted to also make clear that while Ido join in the
 18
           arguments raised by the state defendants, I did want to

           just make sure that that was clear on :the record.
    20
                         THE COURT: Okay, Thank you very much. We're
    21
     22    adjourned.
                         MR. LIVIZ: Your Honor., thank .o7A2for having
     23
            me here. I just want to say that it's just a pleasure,
     24
            to be here, I've been waiting a "long time to be here and
     25


Appx. 110 of 112
                                                                 69




1        I want to thank you.

2                    THE CLERK: All rise. This matter is --

3                    MR. FASELLA: (Over phone.) Your Honor,

4        Justin: Fabellal's on the phone as well, just so the Court

5        is aware.
                     THE COURT: All right, 'Mr. 'Fabella, I'm sorry,
6
7        I didn't realize you were there..

           •   Is there.anything.     you heard what we heard.

         When did you come on -- is there anything you want to

10       add or do you rest on. the papers?
                     MR. FABELLA: I just wanted to let you know,
11
         your Honor, that I agree with sister counsel and with
12
                                               rest on my papers as
13       the points, that they made, and

14
                      THE COURT: Fine. We're adjourned.
15
16                    (Ends, 4:50 p.m.)

17
18
 19
 20
 21
 22
 23
 24
    25


Appx. 111 of 112
                                                                 70




1                      CERTI:FICATE

2
3
4              I, RICHARD H. ROMANOW, OFFICIAL COURT REPORTER,

5        do hereby certify that the foregoing•record-is a true
         and accurate transcription of my stenographic notes

7        before Judge Leo T. Sorokin, on Tuesday, January‘ 22,
         20L9 to the hest of my skill and ability.

 9
10
11
12       /s/ Richard H. ROMallOW 1-29-19

13       RICHARD H. ROMANOW Date

14
15
16
17
 18
 19
 20
 21
 22
    23
    24
    25


Appx. 112 of 112
